Exhibit 10.1

 

Published CUSIP Number: 74164NAC0

Revolver CUSIP Number: 74164NAD8

Term Loan CUSIP Number: 74164NAE6

 

 

 

CREDIT AGREEMENT

 

dated as of June 22, 2018

 

among

 

PRIMO WATER CORPORATION,

as the Borrower

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors

 

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

 

BMO HARRIS BANK N.A.

and

U.S. BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

 

JPMORGAN CHASE BANK, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION,

and

FIFTH THIRD BANK,

as Co-Documentation Agents

 

and

 

 

SUNTRUST BANK,

as Administrative Agent, Swingline Lender and Issuing Bank

 

 

BMO CAPITAL MARKETS CORP.,

U.S. BANK, NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A.,

 

and

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Bookrunners

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

Article I DEFINITIONS; CONSTRUCTION

1

     

Section 1.1

Definitions

1

Section 1.2

Classifications of Loans and Borrowings

30

Section 1.3

Accounting Terms and Determination

30

Section 1.4

Terms Generally

31

Section 1.5

Letter of Credit Amounts

31

Section 1.6

Times of Day

31

     

Article II AMOUNT AND TERMS OF THE COMMITMENTS

31

     

Section 2.1

General Description of Facilities

31

Section 2.2

Revolving Loans

32

Section 2.3

Procedure for Revolving Borrowings

32

Section 2.4

Swingline Commitment

32

Section 2.5

Term Loan A Commitment

33

Section 2.6

Funding of Borrowings

34

Section 2.7

Interest Elections

34

Section 2.8

Optional Reduction and Termination of Commitments

35

Section 2.9

Repayment of Loans

36

Section 2.10

Evidence of Indebtedness

36

Section 2.11

Optional Prepayments

37

Section 2.12

Mandatory Prepayments

37

Section 2.13

Interest on Loans

39

Section 2.14

Fees

40

Section 2.15

Computation of Interest and Fees

41

Section 2.16

Inability to Determine Interest Rates

41

Section 2.17

Illegality

42

Section 2.18

Increased Costs

42

Section 2.19

Funding Indemnity

44

Section 2.20

Taxes

44

Section 2.21

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

47

Section 2.22

Letters of Credit

49

Section 2.23

Increase of Commitments; Additional Lenders

53

Section 2.24

Mitigation of Obligations

55

Section 2.25

Replacement of Lenders

55

Section 2.26

Reallocation and Cash Collateralization of Defaulting Lender Commitment

56

     

Article III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

57

     

Section 3.1

Conditions To Effectiveness

57

Section 3.2

Each Credit Event

60

     

Article IV REPRESENTATIONS AND WARRANTIES

61

     

Section 4.1

Existence; Power

61

Section 4.2

Organizational Power; Authorization; Enforceability

61

Section 4.3

Governmental Approvals; No Conflicts

61

Section 4.4

Financial Statements; No Material Adverse Effect

62

Section 4.5

Litigation and Environmental Matters

62

Section 4.6

Compliance with Laws and Agreements

62

 

i

--------------------------------------------------------------------------------

 

 

Section 4.7

No Default

62

Section 4.8

Investment Company Act, Etc

63

Section 4.9

Taxes

63

Section 4.10

Margin Regulations

63

Section 4.11

ERISA

63

Section 4.12

Ownership of Property

63

Section 4.13

Disclosure

64

Section 4.14

Labor Relations

64

Section 4.15

Subsidiaries

64

Section 4.16

Solvency

65

Section 4.17

Business Locations; Taxpayer Identification Number

65

Section 4.18

Material Agreements

65

Section 4.19

Anti-Corruption Laws and Sanctions

65

Section 4.20

Food Regulatory Matters

65

Section 4.21

No EEA Financial Institutions

67

Section 4.22

Perfection of Security Interests in the Collateral.

67

     

Article V AFFIRMATIVE COVENANTS

67

     

Section 5.1

Financial Statements and Other Information

67

Section 5.2

Notices of Material Events

69

Section 5.3

Existence; Conduct of Business

71

Section 5.4

Compliance with Laws, Etc

71

Section 5.5

Payment of Obligations

71

Section 5.6

Books and Records

71

Section 5.7

Visitation, Inspection, Etc

71

Section 5.8

Maintenance of Properties; Insurance

71

Section 5.9

Use of Proceeds

72

Section 5.10

Additional Subsidiaries

72

Section 5.11

Further Assurances

72

Section 5.12

Food Laws.

73

Section 5.13

Casualty and Condemnation

73

Section 5.14

Cash Management

74

Section 5.15

Lenders Meetings

74

     

Article VI FINANCIAL COVENANTS

74

     

Section 6.1

Consolidated Leverage Ratio

74

Section 6.2

Consolidated Fixed Charge Coverage Ratio

74

     

Article VII NEGATIVE COVENANTS

74

     

Section 7.1

Indebtedness and Preferred Equity

75

Section 7.2

Negative Pledge

76

Section 7.3

Fundamental Changes

77

Section 7.4

Investments, Loans, Etc.

77

Section 7.5

Restricted Payments

78

Section 7.6

Sale of Assets

79

Section 7.7

Transactions with Affiliates

79

Section 7.8

Restrictive Agreements

80

Section 7.9

Sale and Leaseback Transactions

80

Section 7.10

Hedging Transactions

80

Section 7.11

Legal Name, State of Formation and Form of Entity

80

Section 7.12

Amendments to Organizational Documents and Material Documents

80

 

ii

--------------------------------------------------------------------------------

 

 

Section 7.13

Accounting Changes

80

Section 7.14

Government Regulation

80

Section 7.15

Ownership of Subsidiaries

81

Section 7.16

Use of Proceeds

81

     

Article VIII EVENTS OF DEFAULT

81

     

Section 8.1

Events of Default

81

Section 8.2

Application of Funds

84

     

Article IX THE ADMINISTRATIVE AGENT

85

     

Section 9.1

Appointment of Administrative Agent

85

Section 9.2

Nature of Duties of Administrative Agent

86

Section 9.3

Lack of Reliance on the Administrative Agent

86

Section 9.4

Certain Rights of the Administrative Agent

86

Section 9.5

Reliance by Administrative Agent

87

Section 9.6

The Administrative Agent in its Individual Capacity

87

Section 9.7

Successor Administrative Agent

87

Section 9.8

Withholding Tax

88

Section 9.9

Administrative Agent May File Proofs of Claim

88

Section 9.10

Authorization to Execute Other Loan Documents

89

Section 9.11

Collateral and Guaranty Matters

89

Section 9.12

No Other Duties, etc

89

Section 9.13

Right to Realize on Collateral and Enforce Guarantee

89

Section 9.14

Hedging Obligations and Bank Product Obligations

90

     

Article X THE GUARANTY

90

     

Section 10.1

The Guaranty

90

Section 10.2

Obligations Unconditional

90

Section 10.3

Reinstatement

91

Section 10.4

Certain Additional Waivers

91

Section 10.5

Remedies

92

Section 10.6

Rights of Contribution

92

Section 10.7

Guarantee of Payment; Continuing Guarantee

92

Section 10.8

Keepwell

92

     

Article XI MISCELLANEOUS

93

     

Section 11.1

Notices

93

Section 11.2

Waiver; Amendments

95

Section 11.3

Expenses; Indemnification

98

Section 11.4

Successors and Assigns

100

Section 11.5

Governing Law; Jurisdiction; Consent to Service of Process

103

Section 11.6

WAIVER OF JURY TRIAL

103

Section 11.7

Right of Setoff

103

Section 11.8

Counterparts; Integration

104

Section 11.9

Survival

104

Section 11.10

Severability

104

Section 11.11

Confidentiality

104

Section 11.12

Interest Rate Limitation

105

Section 11.13

Waiver of Effect of Corporate Seal

105

Section 11.14

Patriot Act

105

Section 11.15

No Advisory or Fiduciary Responsibility

105

Section 11.16

Electronic Execution of Assignments and Certain Other Documents

106

Section 11.17

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

106

Section 11.18

Certain ERISA Matters

106

 

iii

--------------------------------------------------------------------------------

 

 

Schedules

 

 

 

 

 

Schedule I

-

Commitment Amounts

Schedule 4.15

-

Subsidiaries

Schedule 4.17-1

-

Locations of Real Property

Schedule 4.17-2

-

Locations of Chief Executive Office, Taxpayer Identification Number, Etc.

Schedule 4.17-3

-

Changes in Legal Name, State of Formation and Structure

Schedule 4.18

-

Material Agreements

Schedule 7.1

-

Outstanding Indebtedness

Schedule 7.2

-

Existing Liens

Schedule 7.4

-

Existing Investments

 

 

 

Exhibits

 

 

 

 

 

Exhibit 2.3

-

Form of Notice of Revolving Borrowing

Exhibit 2.4

-

Form of Notice of Swingline Borrowing

Exhibit 2.7

-

Form of Notice of Conversion/Continuation

Exhibit 2.10

-

Form of Note

Exhibits 2.20 (1-4)

-

Forms of U.S. Tax Compliance Certificates

Exhibit 5.1

-

Form of Compliance Certificate

Exhibit 5.10

-

Form of Guarantor Joinder Agreement

Exhibit 11.4

-

Form of Assignment and Acceptance

 

iv

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of June 22,
2018, by and among Primo Water Corporation, a Delaware corporation (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein), and
SUNTRUST BANK, in its capacities as Administrative Agent, Issuing Bank and
Swingline Lender.

 

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders provide, in its favor, a
$30,000,000 revolving credit facility and a term loan (advanced on the Closing
Date) in an aggregate principal amount equal to $190,000,000;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of the Borrower, and the Lenders agree to make the term
loan to the Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

 

Article I

DEFINITIONS; CONSTRUCTION

 

Section 1.1       Definitions. In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Accepting Lenders” shall have the meaning set forth in Section 11.2.

 

“Acquired Business” shall mean the entity or assets acquired by the Borrower or
any Subsidiary in an Acquisition on or after the date hereof.

 

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged with the Borrower or any of its Subsidiaries or
(b) any acquisition by the Borrower or any of its Subsidiaries of the assets of
any Person (other than a Subsidiary) that constitute all or a substantial
portion of the assets of such Person or a division or business unit of such
Person.

 

“Additional Lender” shall have the meaning set forth in Section 2.23.

 

“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or, if
such service is not available, on any successor or substitute page of such
service or any successor to such service, or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 A.M. (London time) two (2)
Business Days prior to the first day of such Interest Period, with a maturity
comparable to such Interest Period, divided by (ii) a percentage equal to 1.00%
minus the then stated maximum rate of all reserve requirements (including any
marginal, emergency, supplemental, special or other reserves and without benefit
of credits for proration, exceptions or offsets that may be available from time
to time) expressed as a decimal (rounded upward to the next 1/100th of 1%)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, that if the rate referred to in
clause (i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in Dollars in an amount equal to the amount of
such Eurodollar Loan are offered by major banks in the London interbank market
to the Administrative Agent at approximately 11:00 A.M. (London time), two (2)
Business Days prior to the first day of such Interest Period. Notwithstanding
anything to the contrary in the foregoing, if the Adjusted LIBOR is less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

“Administrative Agent” shall mean SunTrust Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent appointed in accordance with the terms of this Agreement.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

 

“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all
the Lenders at any time outstanding. On the Closing Date, the aggregate amount
of the Aggregate Revolving Commitments is $30,000,000.

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

2

--------------------------------------------------------------------------------

 

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date or the letter of credit fee, as the case may be, a
percentage per annum determined by reference to the applicable Consolidated
Leverage Ratio in effect on such date as set forth in the table below; provided,
that a change in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall be effective on the second Business Day after
which the Borrower delivers each of the financial statements required by Section
5.1(a) and (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level VII as set forth in the table below until
the second Business Day after which such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the second Business Day after which the
financial statements and Compliance Certificate for the Fiscal Quarter ending
September 30, 2018 are required to be delivered shall be at Level VII as set
forth in the table below. In the event that any financial statement or
Compliance Certificate delivered hereunder is shown to be inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the pricing grid set forth
in the table below (the “Accurate Applicable Margin”) for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrower
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period, (ii)
the Applicable Margin shall be adjusted such that after giving effect to the
corrected financial statements or Compliance Certificate, as the case may be,
the Applicable Margin shall be reset to the Accurate Applicable Margin based
upon the pricing grid set forth in the table below for such period and (iii) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period.  The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.

 

Level

Consolidated Leverage Ratio

Eurodollar

Loans and Letter

of Credit Fee

Base Rate

Loans

Commitment

Fee

1

<1.00:1.00

1.00%

0.25%

0.15%

2

>1.00:1.00 but <1.50:1.00

1.25%

0.50%

0.20%

3

>1.50:1.00 but <2.00:1.00

1.50%

0.50%

0.20%

4

>2.00:1.00 but <2.50:1.00

1.75%

0.75%

0.25%

5

>2.50:1.00 but <3.00:1.00

2.00%

1.00%

0.25%

6

>3.00:1.00 but <3.50:1.00

2.25%

1.25%

0.30%

7

>3.50:1.00

2.50%

1.50%

0.30%

 

The “Applicable Margin” for any Incremental Term Loan shall be the percentage
per annum provided in the definitive documentation for such Incremental Term
Loan.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Arrangers” shall mean STRH, BMO Capital Markets Corp., U.S. Bank, National
Association, and JPMorgan Chase Bank, N.A., each in its capacity as a joint lead
arranger and bookrunner.

 

“Asset Sale” shall mean the sale, transfer, license, lease or other disposition
of any property by the Borrower or any Subsidiary, including any sale and
leaseback transaction and any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding (a) the sale of inventory in the
ordinary course of business; (b) the sale or disposition for fair market value
of obsolete or worn out property or other property not necessary for operations
of the Borrower and its Subsidiaries disposed of in the ordinary course of
business; (c) the disposition of property (including the cancellation of
Indebtedness permitted by Section 7.4(d)) to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (d) the disposition of accounts
receivable in connection with the collection or compromise thereof; (e)
licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business or not interfering in any material respect with the business
of the Borrower or any Subsidiary; (f) the sale or disposition of Cash
Equivalents for fair market value in the ordinary course of business; (g) the
abandonment or other disposition of Intellectual Property that, in the
Borrower’s reasonable judgment, is not material to and is no longer used or
useful in any material respect in, the business of the Borrower or any of its
Subsidiaries and does not appear on or is otherwise not affixed to or
incorporated in any material amount of inventory or equipment or have any
material value; (h) involuntary dispositions of property occurring by reason of
casualty or condemnation; (i) the disposition of shares of Capital Stock of any
Subsidiary in order to qualify members of the governing body of such Subsidiary
if required by applicable Law and (j) the non-exclusive licenses of intellectual
property to any bottling company pursuant to the terms of a licensing agreement
(or other similar agreement).

 

3

--------------------------------------------------------------------------------

 

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit 11.4 attached hereto or any other form approved by the
Administrative Agent.

 

“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2017, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, including the notes thereto.

 

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party or any Subsidiary to any Bank Product Provider
arising with respect to any Bank Products.

 

“Bank Product Provider” shall mean any Person that (a) (i) at the time it
provides any Bank Products to any Loan Party or Subsidiary, is a Lender or an
Affiliate of a Lender or (ii) has provided any Bank Products that exist on the
Closing Date to any Loan Party or Subsidiary, if such Person is a Lender or an
Affiliate of a Lender on the Closing Date and (b) except when the Bank Product
Provider is SunTrust Bank and its Affiliates, has provided written notice to the
Administrative Agent which has been acknowledged by the Borrower of the
existence of such Bank Product. In no event shall any Bank Product Provider
acting in such capacity be deemed a Lender for purposes hereof to the extent of
and as to Bank Products except that each reference to the term “Lender” in
Article IX and Section 11.4 shall be deemed to include such Bank Product
Provider and in no event shall the approval of any such person in its capacity
as Bank Product Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.

 

“Bank Products” shall mean any of the following services provided to any Loan
Party or any Subsidiary by any Bank Product Provider: (a) any treasury or other
cash management services, including deposit accounts, automated clearing house
(ACH) origination and other funds transfer, depository (including cash vault and
check deposit), zero balance accounts and sweeps, return items processing,
controlled disbursement accounts, positive pay, lockboxes and lockbox accounts,
account reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.

 

4

--------------------------------------------------------------------------------

 

 

“Base Rate” shall mean the highest of (a) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (b) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (½%) per annum and (c) the One Month LIBOR Index Rate
plus one percent (1.00%) per annum (any changes in such rates to be effective as
of the date of any change in such rate). The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above, or below the
Administrative Agent’s prime lending rate. Notwithstanding anything to the
contrary in the foregoing, if the Base Rate is less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrowing” shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

 

“Business Day” shall mean any day other than (a) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by Law
to close and (b) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Expenditures” shall mean for any period, without duplication, the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person, and the amount of such
obligations shall be the amount classified as a liability in accordance with
GAAP.

 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act of 1934).

 

5

--------------------------------------------------------------------------------

 

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, to the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” and “Cash Collateral” have a
corresponding meaning).

 

“Cash Equivalents” shall mean:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

 

(b)     commercial paper having a rating, at the time of acquisition thereof, of
at least A-1 from S&P and at least P-1 from Moody’s and in either case maturing
within one year from the date of acquisition thereof;

 

(c)     certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the Laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e)     mutual funds investing solely in any one or more of the Cash Equivalents
described in clauses (a) through (d) above.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder in effect on the date
hereof), (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) of 35.0% or more of the outstanding shares of the voting stock of
the Borrower, or (c) during any period of 24 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals who are Continuing Directors.

 

“Change in Law” shall mean (a) the adoption of any applicable Law after the date
of this Agreement, (b) any change in any applicable Law after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
the Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company of
such Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement. Notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act, and all requests, rules, guidelines and directives promulgated thereunder,
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case pursuant to Basel III, in each case, are deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted or
adopted.

 

6

--------------------------------------------------------------------------------

 

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.

 

“Closing Date” shall mean the date hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean a collective reference to all real and personal property
with respect to which Liens in favor of the Administrative Agent, for the
benefit of itself and the holders of the Obligations, are purported to be
granted pursuant to and in accordance with the terms of the Collateral
Documents.

 

“Collateral Documents” shall mean a collective reference to the Security
Agreement and any other security documents executed and delivered by any Loan
Party pursuant to Section 5.11.

 

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

 

“Commitment Fee” shall have the meaning set forth in Section 2.14(b).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, determined on a consolidated basis, an amount equal to the sum of (a)
Consolidated Net Income for such period plus (b) to the extent deducted in
determining Consolidated Net Income for such period, without duplication, (i)
Consolidated Interest Expense for such period, (ii) income or franchise tax
expense for such period, (iii) depreciation and amortization for such period,
(iv) non-cash charges or non-cash expenses (excluding (A) any such non-cash item
to the extent that it represents an accrual or reserve for potential cash items
in any future period or amortization of a prepaid cash item that was paid in a
prior period and (B) write-offs or write-downs of current assets), (v)
reasonably documented charges incurred on or prior to the date that is thirty
(30) days following the Closing Date in connection with the financing provided
under this Agreement (including, without limitation, fees and professional
charges) and the repayment of the Junior Subordinated Notes (including, without
limitation, prepayment fees, penalties and professional charges) in an aggregate
amount not to exceed $5,000,000, (vi) the amount of net pro forma “run-rate”
cost savings and synergies for such period that are reasonably projected by the
Borrower in good faith to be realized as a result of actions which have actually
been taken in such period in connection with Permitted Acquisitions, other
Investments permitted hereunder, permitted Dispositions permitted hereunder,
restructurings and cost-saving initiatives in an aggregate amount not to exceed
$2,500,000 in such period, (vii) reasonably documented charges related to
Permitted Acquisitions, other Investments permitted hereunder, permitted
Dispositions permitted hereunder, or restructurings for severance costs with
respect to positions that are permanently terminated, non-recurring costs,
transition costs and expenses and reserves in an aggregate amount not to exceed
$2,500,000 in such period, and (viii) non-recurring fees, costs and expenses
incurred in connection with ongoing litigation in an aggregate amount not to
exceed $2,500,000 in such period minus (c) the sum, without duplication of the
amounts for such period of (i) non-cash items increasing Consolidated Net Income
for such period (excluding any such non-cash item to the extent it represents
the reversal of an accrual or reserve for potential cash item in any prior
period), (ii) interest income, (iii) other income, (iv) any portion of
Consolidated EBITDA attributable to Foreign Subsidiaries of Loan Parties in
excess of 10.0% of total Consolidated EBITDA (calculated without giving effect
to any deduction pursuant to this clause (c)(v) and (v) non-cash gains or income
(other than (A) the accrual of revenue, reversal of deferred revenues or advance
payments or recording of receivables in the ordinary course of business and (B)
the reversal of an accrual of a reserve referred to in the parenthetical to
clause (b)(iv) of this definition); provided, that the aggregate amount added
back to Consolidated EBITDA pursuant to clauses (b)(vi), (b)(vii) and (b)(viii)
shall not exceed $4,000,000 for such period.

 

7

--------------------------------------------------------------------------------

 

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio
of (a) Consolidated EBITDA less the actual amount paid by the Borrower and its
Subsidiaries in cash on account of Capital Expenditures less Restricted Payments
(other than Restricted Payments permitted pursuant to Section 7.5(a)) paid
during such period to (b) Consolidated Fixed Charges, in each case measured on a
consolidated basis as of the last day of the period of four (4) Fiscal Quarters
most recently ended; provided, that for purposes of calculating the Consolidated
Fixed Charge Coverage Ratio, (i) Restricted Payments for the four (4) Fiscal
Quarter period ending June 30, 2018 shall be the actual Restricted Payments for
the Fiscal Quarter ending June 30, 2018 and multiplied by four (4); (ii)
Restricted Payments for the four (4) Fiscal Quarter period ending September 30,
2018 shall be the actual Restricted Payments for the two (2) Fiscal Quarters
ending September 30, 2018 and multiplied by two (2); and (iii) Restricted
Payments for the four (4) Fiscal Quarter period ending December 31, 2018 shall
be the actual Restricted Payments for the three (3) Fiscal Quarters ending
December 31, 2018 and multiplied by one and one-third (1 1/3).

 

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum, without duplication, of (a) Consolidated Interest
Expense paid in cash for such period and (b) scheduled principal payments made
on Consolidated Total Debt during such period (excluding, for the avoidance of
doubt, the impact of payments made pursuant to Section 2.11 or any other
voluntary prepayments of principal with respect to other amortizing
Indebtedness).

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis, the sum of (a)
total interest expense, including without limitation the interest component of
any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period) plus (b)
the net amount payable (or minus the net amount receivable) with respect to
Hedging Transactions during such period (whether or not actually paid or
received during such period).

 

“Consolidated Leverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated Total Debt as of such date to (b) Consolidated EBITDA, measured on
a consolidated basis as of the last day of the period of four (4) Fiscal
Quarters most recently ended (except in connection with the calculation of
Consolidated Leverage Ratio for purposes of Section 3.1(m), which shall be based
on the period of trailing twelve months ended on May 31, 2018).

 

8

--------------------------------------------------------------------------------

 

 

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period determined on a consolidated basis, the net income (or loss) of the
Borrower and its Subsidiaries for such period but excluding therefrom (to the
extent otherwise included therein) (a) any unusual and infrequent gains or
losses and (b) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary.

 

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (i) of the
definition thereto.

 

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Credit Event” shall mean the advancing of any Loan, or the issuance of, or
extension of the expiration date or increase in the amount of, any Letter of
Credit.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.13(d).

 

“Defaulting Lender” shall mean, at any time, any Lender (a) that such Lender has
failed for three (3) or more Business Days to comply with its obligations under
this Agreement to make a Loan and/or to make a payment to the Issuing Bank in
respect of a Letter of Credit or to the Swingline Lender in respect of a
Swingline Loan (each a “funding obligation”), unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) that has
notified the Administrative Agent or the Borrower, in writing, or has stated
publicly, that it will not comply with any such funding obligation hereunder
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) such Lender has, for
three (3) or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender, or (e) such Lender has become the subject of a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.26(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.

 

9

--------------------------------------------------------------------------------

 

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.

 

“DS Agreement” means that certain Strategic Alliance Agreement, made and entered
into as of November 12, 2013, by and between Primo Water Operations, Inc. (as
successor in interest) and DS Waters of America, Inc., a Delaware corporation,
as amended, restated, supplemented or otherwise modified as permitted pursuant
to the terms of this Agreement.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

10

--------------------------------------------------------------------------------

 

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator appointed by the PBGC of any notice relating to an intention
to terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBOR.

 

“Event of Default” shall have the meaning set forth in Article VIII.

 

“Excluded Accounts” means (a) deposit and/or securities accounts the balance of
which consists exclusively of (i) withheld income taxes and federal, state or
local employment taxes in such amounts as are required in the reasonable
judgment of the Borrower to be paid to the IRS or state or local government
agencies with respect to employees of any of the Loan Parties or (ii) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg. Sec.
2510.3-102 on behalf of or for the benefit of employees of one or more Loan
Parties, (b) all tax accounts (including, without limitation, sales tax
accounts), accounts used solely for payroll, accounts maintained solely in trust
for the benefit of third parties and fiduciary purposes, escrow accounts, zero
balance or swept accounts and employee benefit accounts (including 401(k)
accounts and pension fund accounts), in each case, so long as such account is
used solely for such purpose, (c) any deposit and/or securities account
maintained in a jurisdiction outside of the United States, (d) accounts the
balance of which consists exclusively of amounts to be paid to employees in the
ordinary course of business and (e) any cash deposit account for which a control
agreement has not otherwise been obtained, so long as the aggregate amount on
deposit in any such deposit account does not exceed $100,000 in any individual
instance and $250,000 collectively with all other deposit accounts not subject
to a control agreement.

 

“Excluded Property” shall mean, with respect to any Loan Party, (a) any owned or
leased real property, (b) any IP Rights for which a perfected Lien thereon is
not effected either by filing of a Uniform Commercial Code financing statement
or by appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c) any
personal property (other than personal property described in clause (b) above)
for which the attachment or perfection of a Lien thereon is not governed by the
Uniform Commercial Code, (d) the Capital Stock of any Foreign Subsidiary to the
extent not required to be pledged to secure the Obligations pursuant to Section
5.11(a), (e) any property which, subject to the terms of Section 7.8, is subject
to a Lien of the type described in Section 7.2(d) pursuant to documents which
prohibit such Loan Party from granting any other Liens in such property (after
giving effect to any provision of Law that affects such prohibition) and (f)
accounts receivable and other payment obligations arising out of the provision
of goods or services by a Loan Party purchased by Lowes Companies Inc. and its
affiliates and Wal-Mart Stores, Inc. and its affiliates pursuant to the Lowes
Factoring Agreement and the Wal-Mart Factoring Agreement, respectively.

 

11

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 10.8 shall be taken
into account. If a Swap Obligation arises under a Master Agreement governing
more than one Hedging Transaction, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Hedging Transactions for
which such Guaranty or security interest is or becomes excluded in accordance
with the first sentence of this definition.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office in the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.25) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of December 12, 2016 by and among the Borrower and certain subsidiaries of the
Borrower, the lenders from time to time parties thereto and Goldman Sachs Bank
USA as the administrative agent and collateral agent, as amended or modified
from time to time.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“FDA” means the United Stated Food and Drug Administration.

 

12

--------------------------------------------------------------------------------

 

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (expressed, as
a decimal, rounded upwards, if necessary, to the next higher one one-hundredth
of one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to
SunTrust Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent. For purposes
of this Agreement the Federal Funds Rate shall not be less than zero percent
(0%).

 

“Fee Letter” shall mean that certain fee letter, dated as of May 14, 2018,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Food Laws” means the United States Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.) as amended, the Federal Trade Commission Act (15 U.S.C. §§
41-58) as amended, and any other applicable federal, state and municipal,
domestic and foreign law governing the import, export, manufacturing, packing,
packaging, holding, distribution, sale, safety, purity, quality, testing,
labeling, and/or advertising of food (including bottled water and/or vended
water) sold for human consumption; and, in respect to all such laws, all rules,
regulations, standards, guidelines, policies and orders administered by the FDA,
FTC, or any comparable Governmental Authority.

 

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“FTC” means the United Stated Federal Trade Commission.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

13

--------------------------------------------------------------------------------

 

 

“Guarantor Joinder Agreement” shall mean a joinder agreement substantially in
the form of Exhibit 5.10 executed and delivered by a Subsidiary in accordance
with the provisions of Section 5.10 or any other documents as the Administrative
Agent shall deem appropriate for such purpose.

 

“Guarantors” shall mean, collectively, (a) each Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 5.10 or otherwise, (c) with respect to (i) any
Hedging Obligations between any Loan Party (other than the Borrower) or
Subsidiary and any Lender-Related Hedge Provider that are permitted to be
incurred pursuant to Section 7.10 and any Bank Products Obligations owing by any
Loan Party (other than the Borrower) or Subsidiary, the Borrower and (ii) the
payment and performance by each Specified Loan Party of its obligations under
its Guaranty with respect to all Swap Obligations, the Borrower, and (d) the
successors and permitted assigns of the foregoing.

 

“Guaranty” shall mean the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Article X.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedge Termination Value” means, in respect of any one or more Hedging
Obligations, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Obligations, (a) for any date on or
after the date such Hedging Obligations have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Obligations, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Obligations (which
may include any Lender or any Affiliate of a Lender).

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions, (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

14

--------------------------------------------------------------------------------

 

 

“Hostile Acquisition” shall mean the Acquisition of the Capital Stock of a
Person through a tender offer or similar solicitation of the owners of such
Capital Stock which has not been approved (prior to such Acquisition) by
resolutions of the Board of Directors of such Person (or by similar action if
such Person is not a corporation) or if such approval has been withdrawn.

 

“Incremental Facility Amendment” shall have the meaning set forth in Section
2.23.

 

“Incremental Term Loan” shall have the meaning set forth in Section 2.23.

 

“Incremental Term Loan Commitment” shall mean, with respect to Persons
identified as an “Incremental Term Loan Lender” in the applicable supplement or
joinder in form and substance reasonably satisfactory to the Administrative
Agent, together with their respective successors and assigns, the commitment of
such Person to make the Incremental Term Loan hereunder pursuant to such
supplement or joinder; provided that, at any time after the funding of the
Incremental Term Loan, determination of “Required Lenders” shall include the
outstanding principal amount of the Incremental Term Loan.

 

“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (d) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(e) all Capital Lease Obligations of such Person, (f) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) Off-Balance Sheet Liabilities, (i)
the Hedge Termination Value of all Hedging Obligations, (j) all Guarantees of
such Person of the type of Indebtedness described in clauses (a) through (i)
above and (k) all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturor, except to the extent of such Person’s proportional liability (if
any) therefor.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

15

--------------------------------------------------------------------------------

 

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months (in each case, subject to availability);
provided, that:

 

(a)     the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

 

(b)     if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

 

(c)     any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month at the end of such Interest Period;

 

(d)     each principal installment of the Term Loans shall have an Interest
Period ending on each installment payment date and the remaining principal
balance (if any) of the Term Loans shall have an Interest Period determined as
set forth above; and

 

(e)     no Interest Period may extend beyond the Revolving Commitment
Termination Date, unless on the Revolving Commitment Termination Date the
aggregate outstanding principal amount of Term Loans is equal to or greater than
the aggregate principal amount of Eurodollar Loans with Interest Periods
expiring after such date, and no Interest Period may extend beyond the Maturity
Date.

 

“Interim Financial Statements” shall mean the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the Fiscal Quarter ending
March 31, 2018 including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.

 

“Investments” shall mean, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) purchase or other
acquisition of any Capital Stock of another Person, (b) a loan, advance, other
evidence of indebtedness or capital contribution to, Guarantee or assumption of
debt of, or purchase or other acquisition of any other indebtedness or equity
participation or interest in, another Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, minus,
without duplication, all returns of principal of such Investment and all
dividends or distributions made by the recipient of such Investment after
receipt of such Investment to (directly or indirectly) one or more Loan Parties.

 

“IP Rights” shall mean all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are reasonably necessary for the operation of their
respective businesses that the Borrower or any of its Subsidiaries owns, or
possesses the legal right to use.

 

“IRS” shall mean the United States Internal Revenue Service.

 

16

--------------------------------------------------------------------------------

 

 

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit.

 

“Junior Subordinated Notes” shall have the meaning set forth in Section 3.1(i).

 

“Laws” or “Law” shall mean, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $5,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the International Standby Practices 1998, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, that with respect to any Letter of Credit that, by its
terms or any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or the like
has been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event 
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.

 

17

--------------------------------------------------------------------------------

 

 

“Lender-Related Hedge Provider” shall mean any Person that, (a) (i) at the time
it enters into a Hedging Transaction with any Loan Party, is a Lender or an
Affiliate of a Lender or (ii) has entered into a Hedging Transaction with any
Loan Party that exists on the Closing Date with any Loan Party, if such Person
is a Lender or an Affiliate of a Lender on the Closing Date and (b) except when
the Lender-Related Hedge Provider is SunTrust Bank and its Affiliates, has
provided written notice to the Administrative Agent which has been acknowledged
by the Borrower of the existence of such Hedging Transaction. In no event shall
any Lender-Related Hedge Provider acting in such capacity be deemed a Lender for
purposes hereof to the extent of and as to Hedging Obligations except that each
reference to the term “Lender” in Article IX and Section 11.4 shall be deemed to
include such Lender-Related Hedge Provider. In no event shall the approval of
any such Person in its capacity as Lender-Related Hedge Provider be required in
connection with the release or termination of any security interest or Lien of
the Administrative Agent.

 

“Lenders” shall mean each of the Persons identified as a “Lender” on the
signature pages hereto and each Additional Lender that joins this Agreement
pursuant to Section 2.23 and their successors and assigns and shall include,
where appropriate, the Swingline Lender.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower or any
Subsidiary pursuant to the LC Commitment.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by Issuing Bank.

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.14(c).

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Liquidity” shall mean, as of any date of determination, the aggregate amount of
cash and Cash Equivalents of the Borrower maintained in the United States on
which the Administrative Agent has a first priority perfected Lien as of such
date plus the aggregate amount actually available be drawn by the Borrower under
the Aggregate Revolving Commitments.

 

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates, all Issuer
Documents, all UCC Financing Statements, all stock powers and similar
instruments of transfer, any promissory notes issued hereunder and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

 

“Loan Modification Agreement” shall have the meaning set forth in Section 11.2.

 

“Loan Modification Offer” shall have the meaning set forth in Section 11.2.

 

“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.

 

18

--------------------------------------------------------------------------------

 

 

“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.

 

“Lowes Factoring Agreement” means that certain Accounts Receivable Purchase
Agreement, entered into in November 2012, between the Borrower and Bank of
America, N.A., as it may be amended, supplemented or otherwise modified from
time to time.

 

“Master Agreement” shall have the meaning set forth in the definition of
“Hedging Transaction.”

 

“Material Adverse Change” means (a) termination of the DS Agreement by either
party thereto and failure by the Borrower or any of its Subsidiaries, within
nine (9) months after notice of termination of the DS Agreement is delivered to
or received by the Borrower, to enter into one or more new agreements or
arrangements with one or more alternative bottlers and/or distributors such that
such agreement or agreements are of a breadth and scope individually or in the
aggregate substantially comparable to the DS Agreement or (b) discontinuation,
material interruption or material suspension of the sale of all or substantially
all of the Loan Parties product lines and/or services in all or substantially
all of the retail stores of Wal-Mart.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Loan Parties, taken as a whole, to perform their
obligations under the Loan Documents, (c) the rights and remedies of the
Administrative Agent, the Issuing Bank, Swingline Lender, and the Lenders under
any of the Loan Documents or (d) the legality, validity or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

“Material Agreements” shall mean (i) the DS Agreement, and (ii) all other
agreements, documents, contracts, indentures and instruments with respect to
which a default, breach or termination thereof could reasonably be expected to
result in a Material Adverse Effect.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, in an individual principal amount of $750,000, and an aggregate
amount of $2,000,000.

 

“Maturity Date” shall mean (a) with respect to the Term Loan A, the earlier of
(i) June 22, 2023 or (ii) the date on which the principal amount of all
outstanding Term Loans has been declared or automatically has become due and
payable pursuant to Section 8.1 (whether by acceleration or otherwise) and (b)
with respect to any Incremental Term Loan, the earlier of (i) the maturity date
identified in the definitive documentation therefor or (ii) the date on which
the principal amount of all outstanding Term Loans has been declared or
automatically has become due and payable pursuant to Section 8.1 (whether by
acceleration or otherwise).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to
make contributions or with respect to which Borrower has any liability
(including on account of an ERISA Affiliate).

 

19

--------------------------------------------------------------------------------

 

 

“Net Cash Proceeds” shall mean the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Asset Sale,
Recovery Event or any issuance of Indebtedness or equity securities net of (a)
direct costs incurred in connection therewith (including legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof and (c) in the case of any Asset Sale or any Recovery Event, the
amount necessary to retire any Indebtedness secured by a Lien permitted by
Section 7.2 on the related property so long as such repayment is not prohibited
under this Document.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Note” shall have the meaning set forth in Section 2.10(b).

 

“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).

 

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

 

“Obligations” shall mean, collectively, (a) all amounts owing by the Loan
Parties to the Administrative Agent, the Issuing Bank, any Lender (including the
Swingline Lender) or the Arrangers pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party or Subsidiary to any Lender-Related Hedge Provider permitted by
Section 7.10, and (c) all Bank Product Obligations, together with all renewals,
extensions, modifications or refinancings of any of the foregoing; provided,
that “Obligations” of a Guarantor shall exclude any Excluded Swap Obligations of
such Guarantor.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, including, for the avoidance of doubt,
repurchase obligations that have become due and payable under the Lowes
Factoring Agreement and the Wal-Mart Factoring Agreement, (ii) any liability of
such Person under any sale and leaseback transactions that do not create a
liability on the balance sheet of such Person, (iii) any Synthetic Lease
Obligation or (iv) other similar off-balance sheet financing arrangements
whereby such arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet of such Person under GAAP.

 

20

--------------------------------------------------------------------------------

 

 

“One Month LIBOR Index Rate” shall mean a rate per annum equal to the one-month
LIBOR which appears on Reuters Screen LIBOR01 as of 11:00 a.m., London time, two
(2) Business Days prior to each Interest Rate Determination Date.
Notwithstanding anything to the contrary in the foregoing, if the One Month
LIBOR Index Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

 

“Participant” shall have the meaning set forth in Section 11.4(d).

 

“Participant Register” shall have the meaning set forth in Section 11.4(e).

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

21

--------------------------------------------------------------------------------

 

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Acquisition” shall mean any Acquisition that either has been approved
in writing by the Required Lenders or with respect to which all of the following
conditions shall have been satisfied:

 

(a)      the Acquired Business is in the same or similar line of business as the
Borrower and its Subsidiaries and has its primary operations within the United
States of America or Canada;

 

(b)      the Acquisition shall not be a Hostile Acquisition;

 

(c)      (i) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect to such Acquisition,
(ii) the representations and warranties made by each of the Loan Parties in each
Loan Document shall be true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as if made on the date of
such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this clause
(ii), the representations and warranties contained in Section 4.4 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 5.1, (iii) after giving effect to such
Acquisition on a Pro Forma Basis, (A) the Borrower shall be in compliance with
the financial covenants set forth in Article VI for the period of four (4)
Fiscal Quarters most recently ended prior to the date of determination for which
financial statements were delivered under Section 5.1(a) or (b) and (B) the
Consolidated Leverage Ratio shall be no greater than the ratio that is 0.50:1.00
(a “half-turn”) less than the maximum Consolidated Leverage Ratio then permitted
under Section 6.1 and (iv) with respect to any individual Acquisition with total
consideration of $2,000,000 or more, or with respect to any individual
Acquisition when taken together with all other Acquisitions already consummated
in the same fiscal quarter, with total consideration for all such Acquisitions
of $2,000,000 or more, at least ten (10) Business Days prior to the consummation
of each Acquisition, the Borrower shall have delivered to the Administrative
Agent a duly completed Pro Forma Compliance Certificate;

 

(d)     immediately after giving effect to such Acquisition and any Credit Event
in connection therewith, the Borrower shall have Liquidity of at least
$10,000,000;

 

(e)      on or prior to the closing date of with respect to any individual
Acquisition with total consideration of $2,000,000 or more, or with respect to
any individual Acquisition when taken together with all other Acquisitions
already consummated in the same fiscal quarter, with total consideration for all
such Acquisitions of $2,000,000 or more, the Borrower shall have delivered an
executed copy of the purchase agreement for such acquisition and any other
material documents executed in connection with such acquisition and upon
request, the Borrower shall have promptly furnished to the Administrative Agent
such financial and other information as to such Acquisition or the Acquired
Business as the Administrative Agent may reasonably request;

 

22

--------------------------------------------------------------------------------

 

 

(f)      if a new Subsidiary is formed or acquired as a result of or in
connection with such Acquisition, the Borrower shall have caused such Subsidiary
to join as a Guarantor within ten (10) business days of the Acquisition as
provided for in Sections 5.10 and 5.11 in connection therewith;

 

(g)      the Acquired Business shall have earnings before interest, taxes,
depreciation and amortization for the period of twelve months most recently
ended greater than zero on an as-acquired basis; and

 

(h)      the aggregate cash and non-cash consideration (including any assumption
of Indebtedness, deferred purchase price and any earn-out obligations and any
equity consideration) paid by the Borrower and its Subsidiaries shall not exceed
(i) with respect to any individual Acquisition (or series of related
Acquisitions), $20,000,000, and (ii) for all Acquisitions occurring during the
term of this agreement, $50,000,000.

 

“Permitted Amendments” shall have the meaning set forth in Section 11.2.

 

“Permitted Encumbrances” shall mean:

 

(a)     Liens imposed by Law for taxes not yet due or which are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves are being maintained in accordance with GAAP so long
as the aggregate amount of such taxes does not exceed $500,000;

 

(b)     statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by Law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security Laws or regulations;

 

(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
provided, that the aggregate amount secured by Liens in connection with such
surety bonds and to secure the performance of tenders shall not exceed $500,000;

 

(e)     judgment and attachment liens not giving rise to a Default or an Event
of Default or Liens created by or existing from any litigation or legal
proceeding that are currently being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(f)     customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business; and

 

(g)     easements, zoning restrictions, encroachments, rights-of-way and similar
encumbrances on real property imposed by Law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;

 

23

--------------------------------------------------------------------------------

 

 

(h)     any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

 

(i)     purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

 

(j)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and

 

(k)     licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower or such Subsidiary; and

 

(l)     Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement in connection with a Permitted Acquisition or Investment permitted
hereunder.

 

“Permitted Receivables Sale” means a sale of accounts receivable by any Loan
Party under the Lowes Factoring Agreement or the Wal-Mart Factoring Agreement so
long as the purchase price discount off par (or the original amount of such
receivable) with respect to such sale is not more than 2.00% of face value of
such accounts receivable.

 

“Permitted Refinancing” shall mean any extension, renewal, replacement,
modification or refinancing of Indebtedness so long as (a) the terms and
conditions thereof, taken as a whole, are not materially less favorable to the
obligor thereof or to the Lenders than the Indebtedness being refinanced,
modified, renewed or extended, (b) the average life to maturity thereof is
greater than or equal to that of the Indebtedness being refinanced, modified,
renewed or extended, (c) the principal amount thereof does not exceed the
principal amount of the Indebtedness being renewed, modified, extended or
refinanced except by an amount equal to unpaid accrued interest, fees (including
original issue discount), expenses and premium thereon and by an amount equal to
any existing commitments unutilized thereunder, unless the incurrence of the
Indebtedness and, if applicable, Liens above such amount are otherwise permitted
hereby; (d) such Indebtedness does not include an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
unless such additional obligor is also a Guarantor, (e) such extended, renewed
or refinanced Indebtedness remains subordinated if the Indebtedness being
refinanced or extended was subordinated to the prior payment of the Obligations
and (f) such Indebtedness is not incurred, created or assumed, if any Default or
Event of Default has occurred and continues to exist or would result therefrom.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

24

--------------------------------------------------------------------------------

 

 

“Platform” shall have the meaning set forth in Section 5.1.

 

“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any Asset Sale, Recovery Event, Permitted Acquisition, Restricted
Payment, increase in the Aggregate Revolving Commitments or incurrence of an
Incremental Term Loan pursuant to Section 2.23 or incurrence of Indebtedness, or
any other transaction subject to calculation on a “Pro Forma Basis” as indicated
herein, that such transaction shall be deemed to have occurred as of the first
day of the period of four Fiscal Quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 5.1(a) or (b).
For purposes of any such calculation in respect of any Permitted Acquisition,
(a) income statement and cash flow statement items attributable to the Person or
property subject to such Permitted Acquisition shall be included in Consolidated
EBITDA to the extent such items are included in such income statement and cash
flow statement items of the Borrower and its Subsidiaries in accordance with the
definition of “Consolidated EBITDA” set forth in Section 1.1; (b) any
Indebtedness incurred or assumed by the Borrower or any Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (i) shall be deemed to have been incurred as of
the first day of the applicable period and (ii) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; and (c) Capital Expenditures attributable to the
Person or property acquired shall be included beginning as of the first day of
the applicable period.

 

“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Borrower containing (a) reasonably detailed calculations of the
financial covenants set forth in Article VI recomputed as of the end of the
period of the four Fiscal Quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 5.1(a) or (b) after
giving effect to the applicable transaction on a Pro Forma Basis and (b) if
delivered in connection with any Permitted Acquisition, certifications that
clauses (a) through (h) of the definition of “Permitted Acquisition” have been
satisfied (or will be satisfied in the time permitted under this Agreement).

 

“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (b) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

25

--------------------------------------------------------------------------------

 

 

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank as applicable.

 

“Recovery Event” shall mean any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors, legal counsel,
consultants or other representatives of such Person and such Person’s
Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and the Term Loans at such time or
if the Lenders have no Commitments outstanding, then Lenders holding more than
50% of the Revolving Credit Exposure and the Term Loans; provided that to the
extent that any Lender is a Defaulting Lender, such Defaulting Lender and all of
its Revolving Commitments, Revolving Credit Exposure and Term Loans shall be
excluded for purposes of determining Required Lenders.

 

“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Revolving Commitments outstanding, then Lenders holding more
than 50% of the aggregate Revolving Credit Exposure; provided that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments and Revolving Credit Exposure shall be excluded for
purposes of determining Required Revolving Lenders.

 

“Responsible Officer” shall mean, with respect to any Person, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer or a vice president of such Person or such
other representative of such Person as may be designated in writing by any one
of the foregoing with the consent of the Administrative Agent; and, with respect
to the financial covenants only, the chief financial officer, the vice president
of finance, or the treasurer of such Person.

 

26

--------------------------------------------------------------------------------

 

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) June 22,
2023 (ii) the date on which the Revolving Commitments are terminated pursuant to
Section 2.8 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom or any European Union member state,
(b) any Person located, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Adjusted LIBOR.

 

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

27

--------------------------------------------------------------------------------

 

 

“Security Agreement” shall mean the security and pledge agreement dated as of
the Closing Date executed in favor of the Administrative Agent, for the benefit
of the holders of the Obligations, by each of the Loan Parties.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person is
able to pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business and (d) such
Person does not have unreasonably small capital with which to conduct the
business in which it is engaged as such businesses are now conducted and are
expected to be conducted following the Closing Date. The amount of contingent
liabilities (such as litigation, guaranties and pension plan liabilities) at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, represents the amount that could reasonably
be expected to become an actual or matured liability.

 

“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant Guarantee or grant of the relevant security interest under the Loan
Documents by such Loan Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.8.

 

“STRH” shall mean SunTrust Robinson Humphrey, Inc.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower.

 

“SunTrust” shall mean SunTrust Bank and its successors.

 

“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

 

28

--------------------------------------------------------------------------------

 

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, or penalties applicable thereto.

 

“Term Loan A” shall have the meaning set forth in Section 2.5.

 

“Term Loan A Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make its portion of the Term Loan A hereunder in one advance
on the Closing Date, in a principal amount not exceeding the amount set forth
with respect to such Lender on Schedule I. The aggregate principal amount of all
Lenders’ Term Loan A Commitments as of the Closing Date is $190,000,000.

 

“Term Loan Commitments” shall mean the Term Loan A Commitments and the
Incremental Term Loan Commitments.

 

“Term Loans” shall mean the Term Loan A and each Incremental Term Loan, if any.

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR or the Base Rate.

 

“United States” or “U.S.” shall mean the United States of America.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g).

 

“Wal-Mart Factoring Agreement” means that certain Receivables Purchase Agreement
dated as of October 17, 2016 between the Borrower and Wells Fargo Bank, National
Association, as it may be amended, supplemented or otherwise modified from time
to time.

 

29

--------------------------------------------------------------------------------

 

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.2       Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan”, or “Base Rate Loan”)
or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).

 

Section 1.3       Accounting Terms and Determination.

 

(a)     Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent with the most recent audited consolidated financial statement
of the Borrower delivered pursuant to Section 5.1(a); provided, that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

 

(b)     Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary of any Loan Party at "fair value", as defined therein. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

(c)     Notwithstanding the above, the parties hereto acknowledge and agree that
all calculations of the financial covenants in Article VI (including for
purposes of determining the Applicable Margin and any transaction that by the
terms of this Agreement requires that any financial covenant contained in
Article VI be calculated on a Pro Forma Basis) shall be made on a Pro Forma
Basis with respect to any Asset Sale, Recovery Event or Acquisition occurring
during such period.

 

30

--------------------------------------------------------------------------------

 

 

Section 1.4       Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement, (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated and (vi)
any definition of or reference to any law shall include all statutory and
regulatory provisions consolidating, amending, or interpreting any such law and
any reference to or definition of any law or regulation, unless otherwise
specified, shall refer to such law or regulation as amended, modified or
supplemented from time to time.

 

Section 1.5       Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

 

Section 1.6       Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

 

Article II

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1       General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing
Bank may issue Letters of Credit in accordance with Section 2.22, (iii) the
Swingline Lender may make Swingline Loans in accordance with Section 2.4, (iv)
each Lender agrees to purchase a participation interest in the Letters of Credit
and the Swingline Loans pursuant to the terms and conditions hereof; provided,
that in no event shall the aggregate principal amount of all outstanding
Revolving Loans, Swingline Loans and outstanding LC Exposure exceed the
Aggregate Revolving Commitments in effect from time to time; and (v) each Lender
severally agrees to advance its portion of the Term Loan A to the Borrower on
the Closing Date in a principal amount not exceeding such Lender’s Term Loan A
Commitment.

 

31

--------------------------------------------------------------------------------

 

 

Section 2.2       Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans in Dollars, ratably
in proportion to its Pro Rata Share of the Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitments. During the Availability Period, the Borrower
shall be entitled to borrow, prepay and reborrow Revolving Loans in accordance
with the terms and conditions of this Agreement; provided, that the Borrower may
not borrow or reborrow should there exist a Default or Event of Default at the
time such borrowing or reborrowing is proposed to be made.

 

Section 2.3       Procedure for Revolving Borrowings. The Borrower shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
(a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. on the requested
date of each Base Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business
Days prior to the requested date of each Eurodollar Borrowing. Each Notice of
Revolving Borrowing shall be irrevocable and shall specify: (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Revolving Loan comprising such
Borrowing and (iv) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period). Each Revolving Borrowing shall consist of Base
Rate Loans or Eurodollar Loans or a combination thereof, as the Borrower may
request. The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $500,000 or a larger multiple of $100,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $100,000 or
a larger multiple of $50,000; provided, that Base Rate Loans made pursuant to
Section 2.4 or Section 2.22(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Interest Periods with respect to
any Eurodollar Borrowings outstanding at any time exceed five. Promptly
following the receipt of a Notice of Revolving Borrowing in accordance herewith,
the Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.

 

Section 2.4       Swingline Commitment.

 

(a)     Subject to the terms and conditions set forth herein, the Swingline
Lender may, in its sole discretion, make Swingline Loans to the Borrower in
Dollars, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the lesser of (i) the
Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitments and the aggregate Revolving Credit Exposures of
all Lenders; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. The Borrower shall be
entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.

 

(b)     The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. The aggregate principal amount of each Swingline Loan shall
not be less than $100,000 or a larger multiple of $50,000, or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. The Swingline Lender
will make the proceeds of each Swingline Loan available to the Borrower in
Dollars in immediately available funds at the account specified by the Borrower
in the applicable Notice of Swingline Borrowing not later than 1:00 p.m. on the
requested date of such Swingline Loan.

 

32

--------------------------------------------------------------------------------

 

 

(c)     The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, and such proceeds will be used solely for the repayment of such
Swingline Loan.

 

(d)     If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.

 

(e)     Each Lender’s obligation to make a Base Rate Loan pursuant to Section
2.4(c) or to purchase the participating interests pursuant to Section 2.4(d)
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

 

Section 2.5       Term Loan A Commitment. Subject to the terms and conditions
set forth herein, each Lender severally agrees to make its portion of a single
term loan in Dollars (the “Term Loan A”) to the Borrower in one advance on the
Closing Date in a principal amount equal to the Term Loan A Commitment of such
Lender. The Term Loan A may be, from time to time, Base Rate Loans or Eurodollar
Loans or a combination thereof; provided, that on the Closing Date the Term Loan
A shall be Base Rate Loans unless the Administrative Agent shall have received a
funding indemnity letter in form and substance reasonably satisfactory to the
Administrative Agent. The execution and delivery of this Agreement by the
Borrower and the satisfaction of all conditions precedent pursuant to Section
3.1 shall be deemed to constitute the Borrower’s request to borrow the Term Loan
A on the Closing Date. Amounts repaid on the Term Loan A may not be reborrowed.

 

33

--------------------------------------------------------------------------------

 

 

Section 2.6       Funding of Borrowings.

 

(a)     Each Lender will make available each Loan to be made by it hereunder on
the proposed date thereof by wire transfer in immediately available funds by
11:00 a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by 4:00 p.m. on such proposed date, to
an account maintained by the Borrower with the Administrative Agent or at the
Borrower’s option, by effecting a wire transfer of such amounts to an account
designated by the Borrower to the Administrative Agent.

 

(b)     Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in
which such Lender is to participate that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

(c)     All Revolving Borrowings shall be made by the Lenders on the basis of
their respective Pro Rata Shares. No Lender shall be responsible for any default
by any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

Section 2.7       Interest Elections.

 

(a)     Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing. Thereafter, the Borrower may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section 2.7. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

34

--------------------------------------------------------------------------------

 

 

(b)     To make an election pursuant to this Section 2.7, the Borrower shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing that is to be converted or
continued, as the case may be, substantially in the form of Exhibit 2.7 attached
hereto (a “Notice of Conversion/Continuation”) (x) prior to 10:00 a.m. one (1)
Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

 

(c)     If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Eurodollar Borrowing with an Interest Period of one month. No Borrowing may
be converted into, or continued as, a Eurodollar Borrowing if a Default or an
Event of Default exists, unless the Administrative Agent and each of the Lenders
shall have otherwise consented in writing. No conversion of any Eurodollar Loans
shall be permitted except on the last day of the Interest Period in respect
thereof.

 

(d)     Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

Section 2.8       Optional Reduction and Termination of Commitments.

 

(a)     Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan A Commitments shall terminate on the Closing
Date upon the making of the Term Loan A pursuant to Section 2.5.

 

(b)     Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole, in each case without penalty or premium (subject to Section 2.19);
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitments to an
amount less than the aggregate outstanding Revolving Credit Exposure of all
Lenders. Any such reduction in the Aggregate Revolving Commitments below the
principal amount of the Swingline Commitment and the LC Commitment shall result
in a dollar-for-dollar reduction in the Swingline Commitment and the LC
Commitment.

 

35

--------------------------------------------------------------------------------

 

 

Section 2.9       Repayment of Loans.

 

(a)     The outstanding principal amount of all Revolving Loans and Swingline
Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Revolving Commitment Termination Date.

 

(b)     The Borrower unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of the Term Loan
A of such Lender in installments payable on the dates set forth below, with each
such installment being in the aggregate principal amount (as such installment
may be adjusted as a result of prepayments made pursuant to Sections 2.11 and
2.12) for all Lenders set forth opposite such date below (and on such other
date(s) and in such other amounts as may be required from time to time pursuant
to this Agreement):

 

 

Installment Date

Aggregate Principal Amount

 

September 30, 2018

$2,375,000

 

December 31, 2018

$2,375,000

 

March 31, 2019

$2,375,000

 

June 30, 2019

$2,375,000

 

September 30, 2019

$2,375,000

 

December 31, 2019

$2,375,000

 

March 31, 2020

$2,375,000

 

June 30, 2020

$2,375,000

 

September 30, 2020

$2,375,000

 

December 31, 2020

$2,375,000

 

March 31, 2021

$2,375,000

 

June 30, 2021

$2,375,000

 

September 30, 2021

$2,375,000

 

December 31, 2021

$2,375,000

 

March 31, 2022

$2,375,000

 

June 30, 2022

$2,375,000

 

September 30, 2022

$2,375,000

 

December 31, 2022

$2,375,000

 

March 31, 2023

$2,375,000

 

provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loan A shall be due and payable on the Maturity
Date.

 

(c)     Each Incremental Term Loan shall be repayable as provided in the
documentation establishing such Incremental Term Loan. Amounts repaid on any
Incremental Term Loan may not be reborrowed.

 

Section 2.10     Evidence of Indebtedness.

 

(a)     Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment and
Term Loan Commitment of each Lender, (ii) the amount of each Loan made hereunder
by each Lender, the Class and Type thereof and, in the case of each Eurodollar
Loan, the Interest Period applicable thereto, (iii) the date of each
continuation thereof pursuant to Section 2.7, (iv) the date of each conversion
of all or a portion thereof to another Type pursuant to Section 2.7, (v) the
date and amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of such Loans
and (vi) both the date and amount of any sum received by the Administrative
Agent hereunder from the Borrower in respect of the Loans and each Lender’s Pro
Rata Share thereof. The entries made in such records shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, that the failure or delay of any Lender or the
Administrative Agent in maintaining or making entries into any such record or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans (both principal and unpaid accrued interest) of such Lender
in accordance with the terms of this Agreement.

 

36

--------------------------------------------------------------------------------

 

 

(b)     This Agreement evidences the obligation of the Borrower to repay the
Loans and is being executed as a “noteless” credit agreement. However, at the
request of any Lender (including the Swingline Lender) at any time, the Borrower
agrees that it will prepare, execute and deliver to such Lender a promissory
note payable to the order of such Lender in the form of Exhibit 2.10 (a “Note”).
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

Section 2.11     Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than two
(2) Business Days prior to any such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, 11:00 a.m. not less than one Business Day
prior to the date of such prepayment, and (iii) in the case of Swingline
Borrowings, 11:00 a.m. on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, in the case of a proposed prepayment of the Obligations in full in
connection with a refinancing of the Loans, notice of such prepayment may be
made conditional on the consummation of such refinancing (subject to payment of
amounts pursuant to Section 2.19). Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.13(d); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.19. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.3
or in the case of a Swingline Loan pursuant to Section 2.4. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing, and
in the case of a prepayment of the Term Loan A or any Incremental Term Loan,
ratably to the Term Loan A and all outstanding Incremental Term Loans, and to
the principal installments thereof in direct order of maturity.

 

Section 2.12      Mandatory Prepayments.

 

(a)     Immediately upon receipt by the Borrower or any of its Subsidiaries of
Net Cash Proceeds of any Asset Sale or Recovery Event, the Borrower shall prepay
the Obligations in accordance with Section 2.12(d) in an amount equal to such
Net Cash Proceeds; provided, however, that so long as no Default or Event of
Default shall have occurred and be continuing, such Net Cash Proceeds shall not
be required to be applied until the aggregate amount of the Net Cash Proceeds is
in excess of (x) $250,000 with respect to all such Asset Sales or Recovery
Events made during the Fiscal Year ending December 31, 2018 and (y) $500,000
with respect to all such Asset Sales or Recovery Events made during the Fiscal
Year ending December 31, 2019 and each Fiscal Year ending thereafter, and (ii)
at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or prior to the date of such Asset Sale or Recovery
Event), to the extent such Net Cash Proceeds are reinvested or committed to be
reinvested in assets (excluding current assets as classified in accordance with
GAAP) within one hundred eighty (180) days after the receipt of such Net Cash
Proceeds and, if committed to be reinvested, actually reinvested in assets
(excluding current assets as classified in accordance with GAAP) within two
hundred seventy (270) days after the receipt of such Net Cash Proceeds; provided
that if such Net Cash Proceeds shall not have been so reinvested, such
prepayment shall be due immediately upon the expiration of the applicable
period.

 

37

--------------------------------------------------------------------------------

 

 

(b)     Immediately upon the receipt by the Borrower or any of its Subsidiaries
of Net Cash Proceeds of any issuance of Indebtedness (other than Indebtedness
permitted under Section 7.1), the Borrower shall prepay the Obligations in
accordance with Section 2.12(d) in an amount equal to such Net Cash Proceeds.

 

(c)     Any prepayments made by the Borrower pursuant to Sections 2.12(a) or (b)
above shall be applied as follows: first, to Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective Pro Rata Shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective Pro Rata Shares of such interest and fees; fourth, to the principal
balance of the Term Loan A and any then existing Incremental Term Loans (on a
pro rata basis) until the same shall have been paid in full, pro rata to the
Lenders based on their Pro Rata Shares thereof, and applied to the remaining
principal installments thereof (including the Maturity Date thereof) on a pro
rata basis; fifth, to the principal balance of the Swingline Loans, until the
same shall have been paid in full, to the Swingline Lender, sixth, to the
principal balance of the Revolving Loans, until the same shall have been paid in
full, pro rata to the Lenders based on their respective Revolving Commitments
and seventh, to Cash Collateralize the Letters of Credit in an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid fees
thereon. The Revolving Commitments of the Lenders shall not be permanently
reduced by the amount of any prepayments made pursuant to clauses fifth through
seventh above, unless a Default or an Event of Default has occurred and is
continuing and the Required Revolving Lenders so request.

 

(d)     If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitments, as reduced pursuant to Section 2.8 or
otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.19. Each
prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans to the full extent thereof, and finally
to Eurodollar Loans to the full extent thereof. If after giving effect to
prepayment of all Swingline Loans and Revolving Loans, the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitments, the
Borrower shall Cash Collateralize its reimbursement obligations with respect to
all Letters of Credit in an amount equal to such excess plus any accrued and
unpaid fees thereon.

 

Notwithstanding any other provision of this Section 2.12, with respect to any
amount of Net Cash Proceeds subject to Section 2.12(a) or 2.12(b) attributable
to a Foreign Subsidiary, in the event the Borrower determines in good faith in
consultation with the Administrative Agent that the upstreaming of cash equal to
such amount by such Foreign Subsidiary (i) would violate any local Law (e.g.,
financial assistance, thin capitalization, corporate benefit, or the fiduciary
and statutory duties of the directors of such Foreign Subsidiary) or any term of
any Organization Document applicable to such Foreign Subsidiary required by Law,
or (ii) would cause any material adverse tax consequence to the Borrower and its
Subsidiaries, then such amount shall be excluded from such Net Cash Proceeds;
provided, that for one (1) year from the date on which the obligation to make
the applicable prepayment arose, the Borrower and such Foreign Subsidiary shall
use all commercially reasonable efforts to overcome or eliminate any such
restrictions or minimize any such costs of prepayment and, if successful, shall
promptly make the applicable prepayment, unless the Borrower shall have
determined in good faith in consultation with the Administrative Agent that such
actions would require the expenditure of a material amount of funds.

 

38

--------------------------------------------------------------------------------

 

 

Section 2.13     Interest on Loans.

 

(a)     The Borrower shall pay interest on (i) each Base Rate Loan at the Base
Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at the Adjusted LIBOR for the applicable Interest Period in
effect for such Loan plus the Applicable Margin in effect from time to time.

 

(b)     The Borrower shall pay interest on each Swingline Loan at the Base Rate
plus the Applicable Margin in effect from time to time.

 

(c)     The Borrower shall pay interest on each Incremental Term Loan as
provided in the definitive documentation establishing such Incremental Term
Loan.

 

(d)     Notwithstanding clauses (a), (b) and (c) above, if an Event of Default
has occurred and is continuing, at the option of the Required Lenders, or
automatically in the case of an Event of Default under Sections 8.1(a), (g) or
(h), the Borrower shall pay interest (“Default Interest”) with respect to all
Eurodollar Loans at the rate per annum equal to two percent (2.00%) above the
otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to two percent (2.00%)
above the otherwise applicable interest rate for Base Rate Loans.

 

(e)     Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on all outstanding Eurodollar Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any Eurodollar Loans having an Interest Period in excess of
three months, on each day which occurs every three months after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on any Loan which is converted into
a Loan of another Type or which is repaid or prepaid shall be payable on the
date of such conversion or on the date of any such repayment or prepayment (on
the amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.

 

(f)     The Administrative Agent shall determine each interest rate applicable
to the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination made in accordance with this Agreement shall be conclusive and
binding for all purposes, absent manifest error.

 

39

--------------------------------------------------------------------------------

 

 

Section 2.14     Fees.

 

(a)     The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

 

(b)     The Borrower agrees to pay to the Administrative Agent for the ratable
account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the applicable rate under the column titled “Commitment Fee” in the
definition of “Applicable Margin” then in effect on the average daily amount of
the unused Revolving Commitment of such Lender during the Availability Period.
For purposes of computing the Commitment Fee with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure, of such Lender.

 

(c)     The Borrower agrees to pay (i) to the Administrative Agent, for the
ratable account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit (the “Letter of Credit Fee”), which shall
accrue at a rate per annum equal to the applicable rate under the column titled
“Eurodollar Loans and Letter of Credit Fee” in the definition of “Applicable
Margin” then in effect on the average daily amount of such Lender’s LC Exposure
attributable to such Letter of Credit during the period from and including the
date of issuance of such Letter of Credit to but excluding the date on which
such Letter of Credit expires or is drawn in full (such Letter of Credit Fee
shall continue to accrue on any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate set forth in the Fee
Letter on the average daily amount of the LC Exposure during the Availability
Period (or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the Default Interest
has been imposed pursuant to Section 2.13(c), the rate per annum used to
calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by two percent (2.00%).

 

(d)     Without duplication of clause (a) above, the Borrower shall pay on the
Closing Date to the Administrative Agent and its affiliates all fees in the Fee
Letter that are due and payable on the Closing Date. The Borrower shall pay on
the Closing Date to the Lenders all upfront fees previously agreed in writing.

 

(e)     Accrued fees under clauses (b) and (c) above shall be payable quarterly
in arrears on the last day of each March, June, September and December,
commencing on the first such date to occur after the Closing Date and on the
Revolving Commitment Termination Date (and if later, the date the Loans and LC
Exposure shall be repaid in their entirety); provided further, that any such
fees accruing after the Revolving Commitment Termination Date shall be payable
on demand.

 

(f)     Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
Commitment Fees during such period pursuant to Section 2.14(b) or Letter of
Credit Fees accruing during such period pursuant to Section 2.14(c) (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that (a) to the extent that a portion of the LC Exposure
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments and (b) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Bank. The pro rata payment provisions of Section 2.21 shall
automatically be deemed adjusted to reflect the provisions of this subsection
(f).

 

40

--------------------------------------------------------------------------------

 

 

Section 2.15     Computation of Interest and Fees.

 

All computations of interest and fees hereunder shall be computed on the basis
of a year of 360 days and paid for the actual number of days elapsed (including
the first day but excluding the last day). Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.

 

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).

 

Section 2.16     Inability to Determine Interest Rates.

 

(a)       If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,

 

(i)     the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower absent manifest error) that,
by reason of circumstances affecting the relevant interbank market, adequate
means do not exist for ascertaining the Adjusted LIBOR (including, without
limitation, because the Screen Rate is not available or published on a current
basis) for such Interest Period, or

 

(ii)     the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBOR for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender, as the case may be) of
making, funding or maintaining their (or its, as the case may be) Eurodollar
Loans for such Interest Period,

 

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter. Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans, shall be
suspended and (B) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Revolving Borrowing
or Notice of Conversion/Continuation has previously been given that it elects
not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing. 

 

41

--------------------------------------------------------------------------------

 

 

(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 10.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.16(b), only to the extent the Screen Rate for the applicable
currency and/or such Interest Period is not available or published at such time
on a current basis), (x) any Notice of Conversion/Continuation that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Notice of Revolving
Borrowing or Notice of Swingline Borrowing requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing; provided, that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

 

Section 2.17     Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be made as a Base
Rate Loan as part of the same Revolving Borrowing and, with respect to
Eurodollar Loans, for the same Interest Period, and if the affected Eurodollar
Loan is then outstanding, such Loan shall be converted to a Base Rate Loan
immediately, either (i) on the last day of the then current Interest Period
applicable to such Eurodollar Loan if such Lender may lawfully continue to
maintain such Loan to such date or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Loan to
such date. Notwithstanding the foregoing, the affected Lender shall, prior to
giving such notice to the Administrative Agent, designate a different Applicable
Lending Office if such designation would avoid the need for giving such notice
and if such designation would not otherwise be disadvantageous to such Lender in
the good faith exercise of its discretion.

 

Section 2.18     Increased Costs.

 

(a)       If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBOR hereunder against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBOR) or the Issuing Bank;

 

(ii)      subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

42

--------------------------------------------------------------------------------

 

 

(iii)     impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;

 

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five (5) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)     If any Lender or the Issuing Bank shall have determined that on or after
the date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or Issuing Bank) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender, the Issuing Bank or the Parent Company of such Lender or Issuing Bank
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of the Parent Company of
such Lender or Issuing Bank with respect to capital adequacy) then, from time to
time, within five (5) Business Days after receipt by the Borrower of written
demand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender, the Issuing Bank or the Parent Company of such Lender or the
Issuing Bank for any such reduction suffered.

 

(c)     A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
clause (a) or (b) of this Section 2.18 shall be delivered to the Borrower (with
a copy to the Administrative Agent) and shall be conclusive, absent manifest
error. The Borrower shall pay any such Lender or the Issuing Bank, as the case
may be, such amount or amounts within five (5) Business Days after receipt
thereof.

 

(d)     Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to the foregoing provisions of this Section 2.18 for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

43

--------------------------------------------------------------------------------

 

 

Section 2.19     Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBOR applicable to such Eurodollar Loan for
the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBOR were set on the date such Eurodollar Loan was prepaid or converted or the
date on which the Borrower failed to borrow, convert or continue such Eurodollar
Loan. A certificate as to any additional amount payable under this Section 2.19
submitted to the Borrower by any Lender (with a copy to the Administrative
Agent) shall be conclusive, absent manifest error.

 

Section 2.20     Taxes.

 

(a)     For purposes of this Section 2.20, the term “Lender” includes any
Issuing Bank and the term “applicable Law” includes FATCA.

 

(b)     Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Law. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after making such
deduction or withholding (including such deductions and withholdings applicable
to additional sums payable under this Section 2.20) the applicable Recipient
shall receive an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(c)     In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)     The Loan Parties shall jointly and severally indemnify each Recipient,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

44

--------------------------------------------------------------------------------

 

 

(e)     Each Lender shall severally indemnify the Administrative Agent, within
ten (10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.4(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

 

(f)     As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.20(f), such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(g)     (1) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(i)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

45

--------------------------------------------------------------------------------

 

 

(i)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(ii)      executed originals of IRS Form W-8ECI,

 

(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(iv)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20-2 or Exhibit 2.20-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20-4 on behalf of each such direct and
indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

46

--------------------------------------------------------------------------------

 

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)     If any Recipient determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.20 (including by the payment of additional amounts pursuant to
this Section 2.20), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (h) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This clause (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

Section 2.21     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)     The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19 and 2.20 and 11.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

47

--------------------------------------------------------------------------------

 

 

(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Term Loans and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Exposure or Term Loans, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure and Term Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure and Term Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause (c) shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Exposure and Term Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this clause (c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

48

--------------------------------------------------------------------------------

 

 

(e)     Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the Revolving
Commitment Termination Date at which time the funds in such account will be
applied by the Administrative Agent, to the fullest extent permitted by Law, in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank and the Swingline Lender under this Agreement, third to the payment of
interest due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed LC Disbursements then due and payable to the
Lenders hereunder that are not Defaulting Lenders, ratably in accordance with
the amounts thereof then due and payable to them, sixth to the ratable payment
of other amounts then due and payable to the Lenders hereunder that are not
Defaulting Lenders, and seventh to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

 

Section 2.22     Letters of Credit.

 

(a)     During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d) and 2.22(e), may, in
its sole discretion, issue, at the request of the Borrower, Letters of Credit
for the account of the Borrower or any Subsidiary on the terms and conditions
hereinafter set forth; provided, that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five (5) Business Days prior
to the Revolving Commitment Termination Date; (ii) each Letter of Credit shall
be in a stated amount of at least $100,000; and (iii) the Borrower may not
request any Letter of Credit, if, after giving effect to such issuance (A) the
aggregate LC Exposure would exceed the LC Commitment or (B) the aggregate
Revolving Credit Exposure of all Lenders would exceed the Aggregate Revolving
Commitments. Each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit on the
date of issuance with respect to all other Letters of Credit. Each issued Letter
of Credit shall be deemed to utilize the Revolving Commitment of each Lender by
an amount equal to the amount of such participation.

 

(b)     To request the issuance of a Letter of Credit (or any amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice (which may
be in the form of a duly completed Letter of Credit Application) at least three
(3) Business Days prior to the requested date of such issuance specifying the
date (which shall be a Business Day) such Letter of Credit is to be issued (or
amended, extended or renewed, as the case may be), the expiration date of such
Letter of Credit, the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any Issuer Documents as the Issuing
Bank shall require; provided, that in the event of any conflict between such
applications, agreements or instruments and this Agreement, the terms of this
Agreement shall control.

 

49

--------------------------------------------------------------------------------

 

 

(c)     At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before 5:00 p.m. the Business Day immediately preceding the date the
Issuing Bank is to issue the requested Letter of Credit (1) directing the
Issuing Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in Section 2.22(a) or
that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.

 

(d)     The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.6. The proceeds
of such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

 

(e)     If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

 

50

--------------------------------------------------------------------------------

 

 

(f)     To the extent that any Lender shall fail to pay any amount required to
be paid pursuant to clauses (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in Section
2.13(c).

 

(g)     If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding that its reimbursement obligations with respect to
the Letters of Credit be Cash Collateralized pursuant to this clause (g), the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to 105% of the aggregate LC Exposure of all
Lenders as of such date plus any accrued and unpaid fees thereon; provided, that
such obligation to Cash Collateralize the reimbursement obligations of the
Borrower with respect to the Letters of Credit shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (g) or (h) of Section 8.1. Such
deposit shall be held by the Administrative Agent as Cash Collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. The Borrower agrees to
execute any documents and/or certificates to effectuate the intent of this
clause (g). Other than any interest earned on the investment of any such
deposit, which investment shall be maintained as cash and/or Cash Equivalents
and otherwise made at the option and sole discretion of the Administrative Agent
and at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest and profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents. If the Borrower is required to Cash
Collateralize its reimbursement obligations with respect to the Letters of
Credit as a result of the occurrence of an Event of Default, such cash
collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

 

51

--------------------------------------------------------------------------------

 

 

(h)     Upon the request of any Lender, but no more frequently than quarterly,
the Issuing Bank shall deliver (through the Administrative Agent) to each Lender
and the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

 

(i)     The Borrower’s obligation to reimburse LC Disbursements hereunder shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

 

(i)       Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

 

(ii)      The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

 

(iii)     Any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;

 

(iv)     Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

 

(v)      Any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

 

(vi)     The existence of a Default or an Event of Default.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

52

--------------------------------------------------------------------------------

 

 

(j)     Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued and subject to applicable Laws, (i) each
standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
Letter of Credit Application submitted for the issuance of a Letter of Credit.

 

(k)     In the event of any conflict between the terms hereof and the terms of
any Issuer Document, the terms hereof shall control.

 

(l)     Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the Issuing Bank hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

Section 2.23     Increase of Commitments; Additional Lenders.

 

The Borrower shall have the right from time to time, upon at least five (5)
Business Days’ prior written notice to the Administrative Agent, to increase the
Aggregate Revolving Commitments or establish one or more additional term loans
(each such term loan, an “Incremental Term Loan”) by up to $75,000,000 pursuant
to an agreement in writing entered into by the Borrower, the Administrative
Agent and each Person (including any existing Lender) that agrees to provide a
portion of such increase in the Aggregate Revolving Commitments or Incremental
Term Loan (and, for the avoidance of doubt, shall not require the consent of any
other Lender) (each an “Incremental Facility Amendment”), provided that:

 

(a)     no Default or Event of Default shall have occurred and be continuing on
the date on which such increase in the Aggregate Revolving Commitments or
Incremental Term Loan is to become effective;

 

53

--------------------------------------------------------------------------------

 

 

(b)     such increase in the Aggregate Revolving Commitments or Incremental Term
Loan shall be in a minimum amount of $10,000,000 and in integral multiples of
$1,000,000 in excess thereof (or such lesser amounts as the Administrative Agent
may agree in its discretion);

 

(c)     such increase in the Aggregate Revolving Commitments or Incremental Term
Loan shall be effective only upon receipt by the Administrative Agent of (x)
additional Revolving Commitments in a corresponding amount of such requested
increase in the Aggregate Revolving Commitments or Incremental Term Loan
Commitments from either existing Lenders and/or one or more other institutions
that qualify as assignees under Section 11.4 (each such institution, an
“Additional Lender”) and which are approved (such approval not to be
unreasonably withheld or delayed) by the Administrative Agent and with respect
to any Additional Lender providing a Revolving Commitment, each of the Issuing
Bank and the Swingline Lender and (y) documentation from each existing Lender or
Additional Lender providing an additional Revolving Commitment or Incremental
Term Loan Commitment evidencing its agreement to provide an additional Revolving
Commitment and/or Incremental Term Loan Commitment and its acceptance of the
obligations under this Agreement in form and substance reasonably acceptable to
the Administrative Agent;

 

(d)     the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Loan Parties and customary opinions
of counsel to the Loan Parties, if required to be provided by the Lenders
providing such additional Revolving Commitments or such Incremental Term Loan
Commitment) it may reasonably request relating to the corporate or other
necessary authority for such increase in the Aggregate Revolving Commitments or
establishment of such Incremental Term Loan and the validity of such increase in
the Aggregate Revolving Commitments or establishment of such Incremental Term
Loan, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent;

 

(e)     the Administrative Agent shall have received a Pro Forma Compliance
Certificate demonstrating compliance with the financial covenants hereunder
after giving effect to such increase in the Aggregate Revolving Commitments
(assuming, for purposes of such demonstration, that all Revolving Commitments,
as increased, are fully drawn) or Incremental Term Loan on a Pro Forma Basis in
form and substance reasonably satisfactory to the Administrative Agent;

 

(f)     if any Revolving Loans are outstanding at the time of the increase in
the Aggregate Revolving Commitments, the Borrower shall, if applicable, prepay
one or more existing Revolving Loans (such prepayment to be subject to
Section 2.19) in an amount necessary such that after giving effect to the
increase in the Aggregate Revolving Commitments, each Lender will hold its Pro
Rata Share of outstanding Revolving Loans;

 

(g)     any increase in the Aggregate Revolving Commitments under this Section
2.23 shall have terms identical to those for the Revolving Loans under this
Agreement, except for fees payable to the Lenders providing commitments for such
increase in the Aggregate Revolving Commitments;

 

(h)     amortization, pricing and use of proceeds applicable to any Incremental
Term Loan shall be as set forth in the definitive documentation therefor;
provided that (i) any such Incremental Term Loan shall have a final maturity
date that is coterminous with or later than the Revolving Commitment Termination
Date and the Maturity Date of each then outstanding Term Loan, (ii) the weighted
average life to maturity of such Incremental Term Loan shall not be less than
the weighted average life to maturity of the Term Loan A or any other
then-existing Incremental Term Loan and (iii) the all-in yield (including
interest rate margins, any interest rate floors, original issue discount and
upfront fees (based on the lesser of a four-year average life to maturity or the
remaining life to maturity), but excluding arrangement, structuring and
underwriting fees paid or payable to the Arrangers or their Affiliates)
applicable to such Incremental Term Loan shall not be more than 0.50% higher
than the corresponding all-in yield (determined on the same basis) applicable to
the Term Loan A or any then outstanding Incremental Term Loan (it being
understood that interest on the Term Loan A and any existing Incremental Term
Loan may be increased to the extent necessary to satisfy this requirement);

 

54

--------------------------------------------------------------------------------

 

 

(i)     all conditions precedent to the making of a Loan and/or the issuance of
a Letter of Credit set forth in Section 3.2 shall have been satisfied at the
time of any increase in the Aggregate Revolving Commitments (even if there is no
Borrowing thereunder on such date);

 

(j)     no Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment or its other obligations under this Agreement
and the other Loan Documents or provide any Incremental Term Loan, and any
decision by a Lender to increase its Revolving Commitment or provide any
Incremental Term Loan shall be made in its sole discretion independently from
any other Lender; and

 

(k)     neither the Arrangers nor any Lender shall have any responsibility for
arranging any such increased or additional Revolving Commitments or Incremental
Term Loans without their prior written consent and subject to such conditions,
including fee arrangements, as they may provide in connection therewith.

 

Section 2.24     Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

Section 2.25     Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority of the account of any Lender pursuant
to Section 2.20, (c) any Lender notifies the Borrower and Administrative Agent
that it is unable to fund Eurodollar Loans pursuant to Sections 2.16 or 2.17,
(d) a Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.2(b) but requires
unanimous consent of all Lender or all the Lenders directly affected thereby (as
applicable) or (e) if any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 11.4(b) all its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such
obligations, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.4); provided,
that (i) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts), (ii) in the case of a claim for
compensation under Section 2.18 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments, (iii) such assignment does not conflict with applicable Law and (iv)
in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable assignee consents to the proposed
change, waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Acceptance shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans pursuant to this Section 2.25 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Acceptance. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

55

--------------------------------------------------------------------------------

 

 

Section 2.26     Reallocation and Cash Collateralization of Defaulting Lender
Commitment.

 

(a)     If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:

 

(i)      the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately); provided that (a) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (b) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and

 

(ii)     to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be reallocated
pursuant to clause (i) for any reason the Borrower will, not later than two (2)
Business Days after demand by the Administrative Agent (at the direction of the
Issuing Bank and/or the Swingline Lender), (A) Cash Collateralize the
obligations of the Defaulting Lender to the Issuing Bank or Swingline Lender in
respect of such LC Exposure or Swingline Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
the LC Exposure and Swingline Exposure of such Defaulting Lender, (B) in the
case of such Swingline Exposure, prepay and/or Cash Collateralize in full the
unreallocated portion thereof, or (C) make other arrangements satisfactory to
the Administrative Agent, the Issuing Bank and the Swingline Lender in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender.

 

(b)     If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing). If any cash collateral has been
posted with respect to the LC Exposure or Swingline Exposure of such Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

56

--------------------------------------------------------------------------------

 

 

Article III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1     Conditions To Effectiveness. This Agreement and the obligations
of the Lenders (including the Swingline Lender) to make Loans and the obligation
of the Issuing Bank to issue any Letter of Credit hereunder shall be effective
upon satisfaction of the following conditions precedent in each case in form and
substance satisfactory to the Administrative Agent and each Lender:

 

(a)     Loan Documents. Receipt by the Administrative Agent of a counterpart of
this Agreement and the other Loan Documents signed by or on behalf of each party
hereto or thereto or written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy transmission of such signed
signature page) that such party has signed a counterpart of this Agreement and
the other Loan Documents to which such party is a party.

 

(b)     Organization Documents; Resolutions and Certificates. Receipt by the
Administrative Agent of:

 

(i)      a certificate of the Secretary or Assistant Secretary of each Loan
Party, attaching and certifying copies of such Loan Party’s Organization
Documents and resolutions of its board of directors (or equivalent governing
body), authorizing the execution, delivery and performance of the Loan Documents
to which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
and

 

(ii)     certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party.

 

57

--------------------------------------------------------------------------------

 

 

(c)     Opinions of Counsel. Receipt by the Administrative Agent of favorable
written opinions of counsel to the Loan Parties addressed to the Administrative
Agent, the Issuing Bank and each of the Lenders, and covering such matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)     Officer’s Closing Certificate. Receipt by the Administrative Agent of a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, certifying that after giving effect to the funding of the Term Loan A
and any Revolving Loans on the Closing Date, the conditions specified in
Sections 3.1(m) and (n) and Sections 3.2(a), (b) and (c) are satisfied as of the
Closing Date.

 

(e)     Sources and Uses. Receipt by the Administrative Agent of a duly executed
funds disbursement agreement, together with a report setting forth the sources
and uses of the proceeds hereof.

 

(f)     Required Consents and Approvals. The Loan Parties shall have received
all consents (including necessary governmental consents), approvals,
authorizations, registrations and filings and orders required or advisable to be
made or obtained under any applicable Law, the Organization Documents of any
Loan Party or by any Contractual Obligation of any Loan Party, in connection
with the execution, delivery, performance, validity and enforceability of the
Loan Documents or any of the transactions contemplated thereby, and such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired,
and no investigation or inquiry by any Governmental Authority regarding the Loan
Documents or any other transaction being financed with the proceeds thereof
shall be ongoing.

 

(g)     Solvency. Receipt by the Administrative Agent of a certificate, dated
the Closing Date and signed by the chief financial officer of each Loan Party,
confirming that the Borrower and its Subsidiaries on a consolidated basis are
Solvent before and after giving effect to the funding of the Term Loan A and any
Revolving Loans on the Closing Date and the consummation of the other
transactions contemplated herein.

 

(h)     Insurance. Receipt by the Administrative Agent of certificates of
insurance issued on behalf of insurers of the Loan Parties and their
Subsidiaries, describing in reasonable detail the types and amounts of insurance
(property and liability) maintained by the Loan Parties, and endorsements naming
the Administrative Agent as additional insured on liability policies and
lender’s loss payee on property and casualty policies.

 

(i)     Personal Property Collateral. Receipt by the Administrative Agent of the
following:

 

(i)       searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party;

 

(ii)     Uniform Commercial Code financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s reasonable
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

58

--------------------------------------------------------------------------------

 

 

(iii)     all certificates evidencing any certificated Capital Stock pledged to
the Administrative Agent pursuant to the Security Agreement or any other pledge
agreement, together with duly executed in blank, undated stock powers attached
thereto (unless, with respect to the pledged Capital Stock of any Foreign
Subsidiary, such stock powers are deemed unnecessary by the Administrative Agent
in its reasonable discretion under the Law of the jurisdiction of organization
of such Person);

 

(iv)     searches of ownership of, and Liens on, United States registered
intellectual property owned by each Loan Party in the appropriate governmental
offices; and

 

(v)      duly executed notices of grant of security interest in the form
required by any security agreement as are necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Administrative Agent’s security
interest in the United States registered intellectual property owned by the Loan
Parties (if and to the extent perfection may be achieved in the United States
Patent and Trademark Office or the United States Copyright Office by such
filings).

 

(j)     Refinancing of Existing Indebtedness. (i) Receipt by the Administrative
Agent of copies of duly executed payoff letters in form and substance reasonably
satisfactory to Administrative Agent, executed by each of the Borrower’s
existing lenders or the agent thereof, together with (A) evidence that the
Indebtedness under the Existing Credit Agreement will be paid in full
substantially concurrently with the closing of the transactions contemplated
hereby, (B) UCC-3 or other appropriate termination statements, in form and
substance reasonably satisfactory to Administrative Agent, releasing all liens
of any existing lenders or agent under the Existing Credit Agreement upon any of
the personal property of the Borrower and its Subsidiaries, (C) cancellations
and releases, in form and substance reasonably satisfactory to the
Administrative Agent, releasing all liens of any existing lenders or agent under
the Existing Credit Agreement upon any of the real property of the Borrower and
its Subsidiaries, and (D) any other releases, terminations or other documents
reasonably required by the Administrative Agent to evidence the payoff of
Indebtedness under the Existing Credit Agreement; and (ii) receipt by the
Administrative Agent of evidence reasonably satisfactory to it that prior to or
concurrently with the Closing Date, each of those certain the 9.0625% Junior
Subordinated Deferrable Interest Debentures due 2028 issued by Glacier Water
Services, Inc. under the Junior Subordinated Indenture, dated as of January 27,
1998, between Glacier Water Services, Inc. and Wilmington Trust Company, as
trustee on behalf of Glacier Water Trust I, LLC (the “Junior Subordinated
Notes”), have been paid redeemed or discharged in full.

 

(k)     KYC; Beneficial Owner Certification. At least five (5) days prior to the
Closing Date, all documentation and other information required by bank
regulatory authorities or reasonably requested by the Administrative Agent or
any Lender under or in respect of applicable “know your customer” and anti-money
laundering Laws including the Patriot Act and, if Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to Borrower.

 

(l)     Financial Statements. Receipt by the Administrative Agent of (i) the
Interim Financial Statements and (ii) five-year financial projections of the
Borrower and its Subsidiaries.

 

(m)    Consolidated Leverage Ratio. The Consolidated Leverage Ratio for the
twelve month period ended May 31, 2018, calculated on a Pro Forma Basis after
giving effect to the funding of the Term Loan A and any Revolving Loans on the
Closing Date and the consummation of the other transactions contemplated herein,
is not greater than 3.75:1.00.

 

59

--------------------------------------------------------------------------------

 

 

(n)     Material Agreements. Certified copies of all Material Agreements.

 

(o)    Fees and Expenses. Receipt by the Administrative Agent of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including without limitation reimbursement or payment of all out-of-pocket
expenses of the Administrative Agent and STRH (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under any agreement with the Administrative Agent or STRH.

 

Without limiting the generality of the provisions of this Section 3.1, for
purposes of determining compliance with the conditions specified in this Section
3.1, each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

Section 3.2     Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit is subject to the satisfaction of the following
conditions:

 

(a)     at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

 

(b)     at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
shall be true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations shall be
true and correct in all respects) as of such earlier date;

 

(c)     since December 31, 2017 there shall have been no change which has had or
could reasonably be expected to have a Material Adverse Effect;

 

(d)     the Borrower shall have delivered the required Notice of Borrowing; and

 

(e)     if any Revolving Lender is a Defaulting Lender at the time of any
request by the Borrower of a Borrowing of a Swingline Loan or the issuance,
amendment, renewal or extension of a Letter of Credit, as applicable, set forth
in this Section 3.2, the Issuing Bank will not be required to issue, amend or
increase any Letter of Credit and the Swingline Lender will not be required to
make any Swingline Loans, unless they are satisfied that 100% of the related LC
Exposure and Swingline Exposure is fully covered or eliminated pursuant to
Section 2.26.

 

60

--------------------------------------------------------------------------------

 

 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of this Section 3.2.

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and each
Lender as follows:

 

Section 4.1     Existence; Power. The Borrower and each of its Subsidiaries (a)
is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the Laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, and to enter into the Loan Documents to which it is a party and to
carry out the transactions contemplated thereby and (c) is duly qualified to do
business, and is in good standing, in each jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.2     Organizational Power; Authorization; Enforceability. The
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party are within such Loan Party’s organizational powers and have
been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action. This Agreement has been duly executed
and delivered by each Loan Party, and constitutes, and each other Loan Document
to which any Loan Party is party, when executed and delivered by such Loan
Party, will constitute a legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party party thereto, in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity or relating to
enforceability.

 

Section 4.3     Governmental Approvals; No Conflicts. The execution, delivery
and performance by each Loan Party of this Agreement, and by each Loan Party of
the other Loan Documents to which it is a party (a) do not and will not require
any consent or approval of, registration or filing with, notice to, or any
action by, any Governmental Authority, except (i) those as have been obtained or
made and are in full force and effect and (ii) filings necessary to perfect and
maintain the perfection of the Liens created by the Collateral Documents, (b) do
not and will not violate the Organization Documents of any Loan Party or any Law
applicable to the Borrower or any of its Subsidiaries or any judgment, order,
decree or ruling of any Governmental Authority, (c) do not and will not violate,
conflict with, result in a breach or constitute (with due notice or lapse or
time or both) in a default under any material indenture, agreement or other
instrument binding on the Borrower or any of its Subsidiaries or any of its
material assets or give rise to a right thereunder to require any payment to be
made by the Borrower or any of its Subsidiaries, (d) do not and will not result
in the creation or imposition of any Lien on any asset or properties of the
Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents and (e) do not and will not require any approval of stockholders,
members or partners or any approval or consent of any Person under any material
contractual obligation of the Borrower or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Closing Date
and disclosed in writing to Lenders.

 

61

--------------------------------------------------------------------------------

 

 

Section 4.4     Financial Statements; No Material Adverse Effect.

 

(a)     The Borrower has furnished to each Lender (a) the Audited Financial
Statements and (b) the Interim Financial Statements. Such financial statements
fairly present, in all material respects, the consolidated financial condition
of the Borrower and its Subsidiaries as of such dates and the consolidated
results of operations for such periods in conformity with GAAP consistently
applied, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (b). The financial statements
delivered pursuant to Section 5.1(a) and (b) have been prepared in accordance
with GAAP and present fairly (on the basis disclosed in the footnotes to such
financial statements), in all material respects, the consolidated financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of the dates thereof and for the periods covered thereby.

 

(b)     As of the Closing Date, neither the Borrower nor any of its Subsidiaries
has any contingent liability or liability for taxes, long-term lease or unusual
forward or long-term commitment that is not reflected in the Audited Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets or condition (financial
or otherwise) of the Borrower and any of its Subsidiaries taken as a whole.

 

(c)     Since the date of the Audited Financial Statements, there have been no
changes with respect to the Borrower and its Subsidiaries which have had or
could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.

 

(d)     On and as of the Closing Date, the projections delivered pursuant to
Section 3.1(l)(ii) are based on good faith estimates and assumptions made by the
management of the Borrower believed to be reasonable at the time they were made;
provided, such projections are not to be viewed as facts and that actual results
during the period or periods covered by such projections may differ from such
projections and that the differences may be material; provided further, as of
the Closing Date, management of the Borrower believed that such projections were
reasonable and attainable.

 

Section 4.5     Litigation and Environmental Matters.

 

(a)     No litigation, investigation or proceeding of or before any arbitrators
or Governmental Authorities is pending against or, to the knowledge of any
Responsible Officer of the Loan Parties, threatened against or affecting the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or (ii)
which purports to question the validity or enforceability of this Agreement or
any other Loan Document.

 

(b)     Neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

Section 4.6     Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Laws (including, without limitation,
Food Laws) and all judgments, decrees and orders of any Governmental Authority
and (b) all indentures, agreements or other instruments binding upon it or its
properties, except, in each case of clauses (a) and (b), where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 4.7     No Default.

 

62

--------------------------------------------------------------------------------

 

 

(a)     Neither the Borrower nor any Subsidiary is in default in the
performance, observance, or fulfillment of any Contractual Obligation, and no
condition exists which, the giving of notice or the lapse of time or both, could
constitute such a default, in each case, except where the consequences, direct
or indirect, of such default or defaults, if any, could not reasonably be
expected to have a Material Adverse Effect.

 

(b)     No Default has occurred and is continuing.

 

Section 4.8     Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) otherwise subject to any
other regulatory scheme limiting its ability to incur debt or requiring any
approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.

 

Section 4.9     Taxes. The Borrower and its Subsidiaries and each other Person
for whose taxes the Borrower or any Subsidiary could become liable have timely
filed or caused to be filed all federal, state and other material tax returns
required to be filed by them, and have paid all federal, state and other
material taxes, assessments made against it or its property and all other taxes,
fees, material assessments, or other governmental charges imposed on it or any
of its property, assets, income, business and franchises by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves in accordance with
GAAP. The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.

 

Section 4.10    Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”

 

Section 4.11    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

Section 4.12     Ownership of Property; Intellectual Property; Insurance.

 

(a)     Each of the Borrower and its Subsidiaries has good, sufficient and legal
title to, or valid leasehold interests in, all of its real and personal property
material to the operation of its business, including all such properties
reflected in the Audited Financial Statements or the most recent audited
consolidated balance sheet of the Borrower delivered pursuant to Section 5.1(a)
or purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens not permitted by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Subsidiaries are valid and subsisting and are
in full force.

 

63

--------------------------------------------------------------------------------

 

 

(b)     Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights, franchises, licenses, permits and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe in any material respect on the rights of any
other Person.

 

(c)     The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

 

Section 4.13     Disclosure. Each Loan Party has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to any of them,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports (including without limitation
all reports that any Loan Party is required to file with the SEC), financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading
in any material respect; provided, that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. As of
the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 

Section 4.14     Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the knowledge of a Responsible Officer of any Loan Party,
threatened against or affecting the Borrower or any of its Subsidiaries, and no
significant unfair labor practice, charges or grievances are pending against the
Borrower or any of its Subsidiaries, or to the knowledge of a Responsible
Officer of any Loan Party, threatened against any of them before any
Governmental Authority. To the best knowledge of the Loan Parties, no union
representation question is existing with respect to the employees of the
Borrower or any of its Subsidiaries, and to the best knowledge of the Loan
Parties, no union organization activity is taking place, except such as is not
reasonably likely to have a Material Adverse Effect. All payments due from the
Borrower or any of its Subsidiaries pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
the Borrower or any such Subsidiary, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

Section 4.15     Subsidiaries. Schedule 4.15 sets forth (a) the name of, the
ownership interest of each Loan Party in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Loan Party, in each case as of the Closing Date and (b) the authorized
Capital Stock of the Borrower and each of its Subsidiaries as of the Closing
Date. All issued and outstanding Capital Stock of the Borrower’s Subsidiaries is
duly authorized and validly issued, fully paid, non-assessable, as applicable,
and free and clear of all Liens other than those in favor of the Administrative
Agent, for the benefit of the holders of the Obligations. All such securities
were issued in compliance with all applicable state and federal Laws concerning
the issuance of securities. As of the Closing Date, all of the issued and
outstanding Capital Stock of the Borrower’s Subsidiaries is owned by the Persons
and in the amounts set forth on Schedule 4.15. Except as set forth on Schedule
4.15, there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights, commitments or other similar agreements or understandings for
the purchase or acquisition of any Capital Stock of the Borrower or any of its
Subsidiaries, and there are no membership interest or other Capital Stock of the
Borrower or any of its Subsidiaries outstanding which upon conversion or
exchange would require the issuance by the Borrower or any of its Subsidiaries
of any additional membership interests or other Capital Stock of the Borrower or
any of its Subsidiaries or other securities convertible into, exchangeable for
or evidencing the right to subscribe for a purchase, a membership interest or
other Capital Stock of the Borrower or any of its Subsidiaries.

 

64

--------------------------------------------------------------------------------

 

 

Section 4.16    Solvency. After giving effect to the execution and delivery of
the Loan Documents and the making of the Loans under this Agreement, the
Borrower and its Subsidiaries on a consolidated basis are, and upon the
incurrence of any Borrowing by on any date on which this representation and
warranty is made, will be, Solvent.

 

Section 4.17     Business Locations; Taxpayer Identification Number. Set forth
on Schedule 4.17-1 is a list of all real property located in the United States
that is owned or leased by any Loan Party as of the Closing Date (identifying
whether such real property is owned or leased and which Loan Party owns or
leases such real property). As of the Closing Date, none of the Loan Parties
owns any real property in fee simple. Set forth on Schedule 4.17-2 is the chief
executive office, U.S. tax payer identification number and organizational
identification number of each Loan Party as of the Closing Date. The exact legal
name and state of organization of each Loan Party as of the Closing Date is as
set forth on the signature pages hereto. Except as set forth on Schedule 4.17-3,
as of the Closing Date no Loan Party has during the five years preceding the
Closing Date (i) changed its legal name, (ii) changed its state of formation, or
(iii) been party to a merger, consolidation or other change in structure.

 

Section 4.18     Material Agreements. As of the Closing Date, all Material
Agreements of the Borrower and its Subsidiaries are described on Schedule 4.18,
and each such Material Agreement is in full force and effect and no material
defaults exist thereunder. The Borrower does not have any knowledge of any
pending amendments or threatened termination of any of the Material Agreements.
As of the Closing Date, the Borrower has delivered to the Administrative Agent a
true, complete and correct copy of each Material Agreement (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other documents delivered pursuant thereto or in connection therewith).

 

Section 4.19     Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective directors, officers and employees and to the knowledge of the
Borrower its agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions. None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facilities established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transactions will violate Anti-Corruption Laws or applicable Sanctions.

 

Section 4.20     Food Regulatory Matters.

 

(a)     Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Borrower and each of its
Subsidiaries is and at all times has been in compliance with all applicable Food
Laws, including obtaining, maintaining and complying with all permits,
registrations, or licenses required by any Food Laws.

 

65

--------------------------------------------------------------------------------

 

 

(b)     Without limiting the generality of the immediately preceding statements,
and except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

 

(i)       neither the Borrower nor any of its Subsidiaries has sold or
distributed any products which are or were “adulterated,” “misbranded,” or
otherwise violative within the meaning of the United States Federal Food, Drug,
and Cosmetic Act and/or under any other applicable Food Laws;

 

(ii)      there have been no recalls, and there are no pending or threatened
recalls, of any product manufactured and distributed by the Borrower and each of
its Subsidiaries;

 

(iii)     all of the operations of the Borrower and each of its Subsidiaries are
and have been in compliance with all applicable Food Laws, including those
related to vended water and bottled water quality, safety, testing,
recordkeeping, manufacture, storage, transportation, sale, and packaging;

 

(iv)     neither the Borrower nor any of its Subsidiaries currently and/or at
any time has produced any products that contain any ingredients or additives
that were not, at the time of manufacture and sale, food ingredients or
additives authorized by the FDA and/or any other applicable Governmental
Authority as safe for such use, and if not so specifically authorized did not
serve to “adulterate” any product of the Borrower or any of its Subsidiaries
within the meaning of applicable Food Laws;

 

(v)      neither the Borrower nor any of its Subsidiaries has been subject to
any adverse inspection, finding of deficiency, finding of non-compliance,
regulatory or warning letter, investigation, or other compliance or enforcement
action, from or by the FDA and/or any other Governmental Authority with respect
to the products of the Borrower or any of its Subsidiaries, or any facility used
in the manufacture, handling, storage, or distribution of the products of the
Borrower or any of its Subsidiaries;

 

(vi)     there are no pending or threatened civil, criminal or administrative
actions, suits, demands, claims, hearings, investigations, demand letters,
proceedings, complaints or requests for information by the FDA, FTC, and/or any
other Governmental Authority related to the manufacture, distribution, or sale
of the products of the Borrower or any of its Subsidiaries, and there is no act,
omission, event, or circumstance that could reasonably be expected to give rise
to any such action, suit, demand, claim, hearing, investigation, demand letter,
proceeding, complaint or request for information or any such liability;

 

(vii)     the Borrower and each of its Subsidiaries has, in a timely manner,
filed all reports and notifications with the FDA and/or other Governmental
Authority as required by applicable Food Laws in relation to the products and
facilities of the Borrower and each of its Subsidiaries;

 

(viii)     all permits, licenses, facility registrations, product registrations,
approvals, and/or authorizations that are necessary to the ongoing conduct of
the business that are held in the name of, or used by, or have been issued to
the Borrower or any of its Subsidiaries are valid and are in full force and
effect;

 

66

--------------------------------------------------------------------------------

 

 

(ix)     neither the Borrower nor any of its Subsidiaries has received notice
from the FDA and/or any other Governmental Authority regarding, and there are
not any circumstances existing which could be reasonably likely to lead to, any
loss of or refusal to renew any permit, registration, or license related to the
making or sale of any product of the Borrower or any of its Subsidiaries;

 

(x)     all labels and labeling for all products manufactured, sold, or
distributed by the Borrower and each of its Subsidiaries are and at all times
have been correct in all material respects, and comply in all material respects,
with all applicable Food Laws; and

 

(xi)     all promotional and advertising materials used or produced by the
Borrower and each of its Subsidiaries are and at all times have been in
compliance with all applicable Food Laws (including those of the FDA, FTC,
and/or any other Governmental Authority).

 

(c)     The Borrower and each of its Subsidiaries have established compliance
programs and procedures reasonably designed to assure compliance, in all
material respects, with all applicable Food Laws.

 

Section 4.21     No EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

Section 4.22    Perfection of Security Interests in the Collateral. The
Collateral Documents create valid security interests in, and Liens on, the
property described in and subject to the lien-granting provisions of the
Collateral Documents, which security interests and Liens are currently perfected
security interests and Liens, prior to all other Liens other than Liens
permitted under this Agreement.

 

 

Article V

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, such Loan Party shall and shall cause each Subsidiary
to:

 

Section 5.1     Financial Statements and Other Information. Deliver to the
Administrative Agent and each Lender:

 

(a)     as soon as available and in any event within one hundred five (105) days
(or such shorter period that is fifteen (15) days greater than the period
applicable to the filing of the Borrower’s Annual Report on form 10-K with the
SEC, regardless of whether the Borrower is subject to the filing requirements
thereof) after the end of each Fiscal Year, a copy of the annual audited report
for such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income or
operations, changes in stockholders’ equity and cash flows (together with all
footnotes thereto) of the Borrower and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and reported on by BDO USA LLP or other
independent public accountants of nationally recognized standing (without a
“going concern” or like qualification, exception or explanation (other than any
qualification or exception in the last year of this Agreement and due solely to
the impending maturity of the Loans and Commitments) and without any
qualification or exception as to scope of such audit) to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

67

--------------------------------------------------------------------------------

 

 

(b)     as soon as available and in any event within forty-five (45) days (or
such shorter period that is fifteen (15) days greater than the period applicable
to the filing of the Borrower’s Quarterly Report on Form 10-Q with the SEC
regardless of whether the Borrower is subject to the filing requirements
thereof) after the end of each Fiscal Quarter, an unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter
and the related unaudited consolidated statements of income or operations,
changes in stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as presenting fairly
the financial condition, results of operations, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes;

 

(c)     concurrently with the delivery of the financial statements referred to
in clauses (a) and (b) above, a Compliance Certificate signed by the principal
executive officer or the principal financial officer of the Borrower (i)
certifying as to whether there exists a Default or Event of Default on the date
of such certificate, and if a Default or an Event of Default then exists, the
actions being taken or proposed to be taken, (ii) setting forth in reasonable
detail calculations demonstrating compliance with the financial covenants set
forth in Article VI, (iii) certifying that as of the date thereof, all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) as of such earlier date, (iv)
stating whether any change in GAAP or the application thereof has occurred since
the date of the Audited Financial Statements, and if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such Compliance Certificate and (v) specifying any change in the identity of the
Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter from the
Subsidiaries identified to the Lenders on the Closing Date or as of the most
recent Fiscal Year or Fiscal Quarter, as the case may be;

 

(d)     as soon as available and in any event within 30 days after the end of
the Fiscal Year, a pro forma budget for the succeeding Fiscal Year, containing
an income statement, balance sheet and statement of cash flow of the Borrower
and its Subsidiaries on a quarterly basis for such succeeding Fiscal Year and
forecasts demonstrating projected compliance with the requirements of Article
VI;

 

68

--------------------------------------------------------------------------------

 

 

(e)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be; and

 

(f)     promptly following any request therefor, (i) such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request and (ii) information and documentation reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money laundering laws.

 

If at any time the Borrower is required to file periodic reports under Section
13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended,
Borrower may satisfy its obligation (i) to deliver the financial statements
referred to in clauses (a) and (b) above by delivering such financial statements
by electronic mail to such e-mail addresses as the Administrative Agent and
Lenders shall have provided to Borrower from time to time and (ii) to deliver
the documents specified in Section 5.1(e) by posting such documents, or
providing a link thereto on (A) the Borrower’s website on the Internet at the
website address listed in Section 11.1 or (B) an Internet or intranet website on
which such documents are posted on the Borrower’s behalf and to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the Issuing Bank materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak, ClearPar, Debt Domain or a
substantially similar electronic transmission system (the “Platform”) and
(B) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (1) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (2) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, any Affiliate
thereof, the Arrangers, the Issuing Bank and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute information subject to the
confidentiality provisions of Section 11.11, they shall be treated as set forth
in Section 11.11; (3) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (4) the Administrative Agent and any Affiliate thereof and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

 

Section 5.2     Notices of Material Events. Furnish to the Administrative Agent
and each Lender prompt (and with respect to clauses (a) and (f) hereunder, in
any event within three (3) Business Days, with respect to clauses (b), (c), (d),
(e), (g), (h) and (i), within five (5) Business Days, and with respect to clause
(j) within thirty (30) Business Days) written notice of the following:

 

(a)     the occurrence of any Default or Event of Default;

 

69

--------------------------------------------------------------------------------

 

 

(b)     the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrower, affecting the Borrower or any
Subsidiary which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

(c)     the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

(d)     the occurrence of any ERISA Event;

 

(e)     the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, with respect to any Material Indebtedness of the Borrower
or any of its Subsidiaries;

 

(f)     any Loan Party’s knowledge of any default (however defined) under or
with respect to the DS Agreement or any other Material Agreement or the receipt
by any Loan Party of a notice of default or other material notice under or with
respect to the DS Agreement or any other Material Agreement, and with any such
notice, deliver a certificate specifying such event or notice, the nature of the
claimed default, event or condition, and what action, if any, the Loan Parties
have taken, are taking and propose to take with respect thereto;

 

(g)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect or Material Adverse Change;

 

(h)     any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification;

 

(i)     copies of any written notice from the FDA, FTC, and/or any other
comparable Governmental Authority of any serious deficiencies with the
operations or products of the Borrower or any of its Subsidiaries (including any
warning letter, recall order, or notice of suspension or revocation of a
material permit, license, or facility registration) but excluding any routine
inspection observations (whether in the form of a FDA-483 or otherwise); and

 

(j)     notice of any change (i) in any Loan Party’s legal name, (ii) in any
Loan Party’s chief executive office, its principal place of business, any office
in which it maintains books or records or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (iii) in any Loan Party’s identity or legal structure,
(iv) in any Loan Party’s federal taxpayer identification number or
organizational number or (v) in any Loan Party’s jurisdiction of organization.

 

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

70

--------------------------------------------------------------------------------

 

 

Section 5.3     Existence; Conduct of Business.

 

(a)     Do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence, and do all things
commercially reasonable to preserve, review and maintain in full force, its
respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material, in the Borrower’s reasonable
discretion, to the conduct of its business; provided, that nothing in this
Section 5.3 shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.3; and

 

(b)     Engage in the business of the type conducted by the Borrower and its
Subsidiaries on the date hereof and businesses reasonably related or ancillary
thereto.

 

Section 5.4     Compliance with Laws, Etc. Comply with all Laws applicable to
its business and properties, including without limitation, all Environmental
Laws, all Food Laws, ERISA and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.5    Payment of Obligations. Pay and discharge at or before maturity,
all of its obligations and liabilities (including without limitation all federal
and state income and franchise taxes, assessments and other governmental
charges, levies and all other claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) in the
case of a tax or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such tax or claim.

 

Section 5.6    Books and Records. Keep proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of the Borrower and its
Subsidiaries in conformity with GAAP.

 

Section 5.7    Visitation, Inspection, Etc. Permit any representative of the
Administrative Agent (which may be accompanied by a representative of any Lender
at such Lender’s expense), to visit and inspect its properties, to examine its
books and records and to make copies and take extracts therefrom, and to discuss
its affairs, finances and accounts with any of its officers and with its
independent certified public accountants, and to conduct field examinations and
appraisals, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to the
Borrower; provided, that in the absence of an Event of Default, the Loan Parties
shall not be required to reimburse the Administrative Agent for more than one
such visit and inspection in any Fiscal Year; provided, further, if a Default or
an Event of Default has occurred and is continuing, no prior notice shall be
required.

 

Section 5.8     Maintenance of Properties; Insurance.

 

(a)     Keep and maintain all property material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted and from
time to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof;

 

(b)     Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations, including
business interruption insurance, casualty insurance, public liability insurance,
and third party property damage insurance; and

 

71

--------------------------------------------------------------------------------

 

 

(c)     At all times shall name Administrative Agent as additional insured on
all liability policies and loss payee on all property or casualty polices of the
Borrower and its Subsidiaries (which policies shall be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and to name the
Administrative Agent as additional insured or loss payee, in form and substance
reasonably satisfactory to the Administrative Agent).

 

Section 5.9     Use of Proceeds.

 

(a)     Use the proceeds of all the Revolving Loans after the Closing Date to
pay related transactions fees and expenses, to finance Permitted Acquisitions,
to finance working capital needs, to finance Capital Expenditures and for other
general corporate purposes of the Borrower and its Subsidiaries.

 

(b)     Use the proceeds of the Term Loan A, to refinance existing Indebtedness
(including, without limitation, the obligations under the Existing Credit
Agreement and a portion of the Junior Subordinated Notes) and to pay related
transaction fees and expenses.

 

(c)     Use the proceeds of each Incremental Term Loan for the purposes set
forth in the definitive documentation therefor.

 

(d)     Use all Letters of Credit for general corporate purposes.

 

Section 5.10    Additional Subsidiaries. If any Subsidiary is acquired or formed
after the Closing Date, promptly notify the Administrative Agent and the Lenders
thereof and, within ten (10) Business Days after any such Subsidiary is acquired
or formed, if such Subsidiary is a Domestic Subsidiary, cause such Subsidiary to
become a Guarantor. A Subsidiary shall become an additional Guarantor by
executing and delivering to the Administrative Agent a Guarantor Joinder
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, accompanied by (a) all other Loan Documents related thereto,
(b) certified copies of Organization Documents, appropriate authorizing
resolutions of the board of directors of such Subsidiaries, and opinions of
counsel comparable to those delivered pursuant to Section 3.1(c), and (c) such
other documents as the Administrative Agent may reasonably request.

 

Section 5.11     Further Assurances

 

(a)     Capital Stock. Cause (i) 100% of the issued and outstanding Capital
Stock of each Domestic Subsidiary and (ii) 66% (or such greater percentage that,
due to a Change in Law after the date hereof, (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any adverse tax consequences) of the issued
and outstanding Capital Stock entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by any Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent,
for the benefit of the holders of the Obligations, to secure the Obligations
pursuant to the Collateral Documents (subject to Liens permitted by Section
7.2), and, in connection with the foregoing, deliver to the Administrative Agent
such other documentation as the Administrative Agent may reasonably request
including, any filings and deliveries to perfect such Liens, Organization
Documents, resolutions and opinions of counsel all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

72

--------------------------------------------------------------------------------

 

 

(b)     Personal Property. Cause all personal property (other than Excluded
Property) owned by each Loan Party to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, to secure the Obligations as required by the
Collateral Documents (subject to Liens permitted by Section 7.2) and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions and favorable opinions of counsel to such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

(c)     Control Agreements. To the extent that a deposit account, disbursement
account, investment account, cash management account, lockbox account or other
account (other than an Excluded Account) is maintained with a Lender (or any of
its Affiliates) other than SunTrust Bank (or any of its Affiliates), cause such
deposit account, disbursement account, investment account, cash management
account, lockbox account or other account (other than Excluded Accounts) to be
subject to a “with activation” or “springing” account control agreement in form
and substance reasonably satisfactory to the Administrative Agent (it being
understood and agreed that the Borrower shall have up to twelve (12) months
after the Closing Date (or such later date as the Administrative Agent may agree
in its sole discretion) to cause any such accounts existing as of the Closing
Date to become subject to such an account control agreement).

 

(d)     Landlord Consents.  Within sixty (60) days (or such later date as the
Administrative Agent may agree in its sole discretion) of (i) the Closing Date,
with respect to leased locations of the Loan Parties existing on the Closing
Date at which Collateral with an aggregate value greater than $250,000 is
located and (ii) the date a new leasehold interest in real property is acquired
by a Loan Party (or an existing lease is renewed or extended), use commercially
reasonable efforts to deliver or cause to be delivered to the Administrative
Agent a duly executed landlord consent with respect to each leased location at
which Collateral with an aggregate value greater than $250,000 is located, which
consents shall be in form and substance reasonably acceptable to the
Administrative Agent.

 

Section 5.12     Food Laws. Except to the extent that failure to comply could
not reasonably be expected to have a Material Adverse Effect, the Borrower and
each of its Subsidiaries shall comply with, and use commercially reasonable
efforts to ensure compliance by any third party that is a manufacturer or
supplier for the Borrower or any of its Subsidiaries with, all applicable Food
Laws. The Borrower and each of its Subsidiaries shall promptly comply with all
lawful requests, orders, and directives of the FDA, FTC, and/or any other
applicable Governmental Authority regarding Food Laws.

 

Section 5.13     Casualty and Condemnation. (a) Furnish to the Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of any Collateral or the commencement of any
action or preceding for the taking of any material portion of any Collateral or
any part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the net cash proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

 

73

--------------------------------------------------------------------------------

 

 

Section 5.14     Cash Management. By no later than the date that is three
hundred sixty-five (365) days after the Closing Date, maintain all cash
management and treasury business (other than Excluded Accounts and any merchant
services, credit card, p-card or similar products and services) with SunTrust
Bank or another Lender or any of their respective Affiliates, including, without
limitation, all deposit accounts, disbursement accounts, investment accounts and
lockbox accounts. Each account (other than Excluded Accounts) maintained with a
Lender (or any of its Affiliates) other than SunTrust Bank shall be subject to
an account control agreement to the extent required under Section 5.11(c).

 

Section 5.15     Lenders Meetings. The Borrower will, upon the request of the
Administrative Agent or Required Lenders, participate in a meeting of
Administrative Agent and Lenders to be held at the Borrower’s corporate offices
(or at such other location as may be agreed to by the Borrower and
Administrative Agent) at such time as may be agreed to by the Borrower and
Administrative Agent; provided, that unless an Event of Default has occurred and
is continuing, the Borrower and its Subsidiaries shall not be required to
participate in more than one such meeting in any Fiscal Year.

 

Article VI

FINANCIAL COVENANTS

 

Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

Section 6.1     Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the end of each Fiscal Quarter, commencing with the Fiscal Quarter
ending June 30, 2018 to be greater than:

 

 

Fiscal Quarter

Consolidated Leverage Ratio

   

Each Fiscal Quarter ending on or prior to June 30, 2019

4.50:1.00

           

Each Fiscal Quarter ending after June 30, 2019 and on or prior to June 30, 2020

4.25:1.00

           

Each Fiscal Quarter ending after June 30, 2020

4.00:1.00

 

 

Section 6.2     Consolidated Fixed Charge Coverage Ratio. Permit a Consolidated
Fixed Charge Coverage Ratio as of the end of each Fiscal Quarter, commencing
with the Fiscal Quarter ending June 30, 2018, to be less than 1.10:1.00.

 

 

Article VII

NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

74

--------------------------------------------------------------------------------

 

 

Section 7.1     Indebtedness and Preferred Equity. Create, incur, assume or
suffer to exist any Indebtedness, except:

 

(a)     Indebtedness created pursuant to the Loan Documents;

 

(b)     Indebtedness of the Borrower or any Subsidiary existing on the date
hereof and set forth on Schedule 7.1;

 

(c)     Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided, that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvements and (ii) such Indebtedness shall constitute
not less than 85% of the aggregate consideration paid with respect to such
asset; provided further, that the aggregate principal amount of such
Indebtedness does not exceed $5,000,000 at any time outstanding;

 

(d)     Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary so long as such
Indebtedness is unsecured and subordinated to the Obligations in a manner
reasonably acceptable to the Administrative Agent to the extent the Indebtedness
is owing from a Loan Party to a Subsidiary that is not a Loan Party; provided,
that any such Indebtedness that is owed by a Subsidiary that is not a Loan Party
shall be subject to Section 7.4;

 

(e)     Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary in a manner
reasonably acceptable to the Administrative Agent; provided, that Guarantees by
any Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall
be subject to Section 7.4;

 

(f)     Hedging Obligations permitted by Section 7.10;

 

(g)     Indebtedness incurred by the Borrower or any of its Subsidiaries arising
from customary agreements providing for indemnification or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
the Borrower or any such Subsidiary pursuant to such agreements, in each case in
connection with Permitted Acquisitions or permitted dispositions of any
business, assets or Subsidiary of the Borrower or any of its Subsidiaries;

 

(h)     Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory or appeal bonds or similar obligations incurred
in the ordinary course of business; and

 

(i)     Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts incurred in the ordinary course of
business;

 

(j)     guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;

 

(k)     unsecured Indebtedness arising under credit card or purchase card
programs incurred directly by, or guaranteed by, the Borrower or their
Subsidiaries in an aggregate amount not to exceed $6,000,000 at any one time
outstanding;

 

75

--------------------------------------------------------------------------------

 

 

(l)     Indebtedness owing to insurance companies consisting of unpaid insurance
premiums (not in excess of one year’s premium) of any Loan Party in the ordinary
course of business;

 

(m)     to the extent constituting Indebtedness, Indebtedness of the Borrower
and its Subsidiaries incurred under the Lowes Factoring Agreement consisting of
the obligation to repurchase certain accounts receivable sold thereunder in
Permitted Receivables Sales in an aggregate amount not to exceed $7,500,000 at
any time;

 

(n)     to the extent constituting Indebtedness, Indebtedness of the Borrower
and its Subsidiaries incurred under the Wal-Mart Factoring Agreement consisting
of the obligation to repurchase certain accounts receivable sold thereunder in
Permitted Receivables Sales in an amount not to exceed $7,500,000 at any time;

 

(o)     other unsecured Indebtedness of the Borrower or its Subsidiaries in an
aggregate principal amount not to exceed $1,000,000 at any time outstanding; and

 

(p)     any Permitted Refinancing of Indebtedness described in clause (b), (c),
(k), (m) or (n) above.

 

Section 7.2     Negative Pledge. Create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:

 

(a)     Liens securing the Obligations pursuant to the Loan Documents;

 

(b)     Permitted Encumbrances;

 

(c)     any Liens on any property or assets of the Borrower or its Subsidiaries
existing on the Closing Date set forth on Schedule 7.2 or created in connection
with Permitted Refinancings of the Indebtedness secured by such Liens (so long
as (i) such created Liens extend to the assets of any Loan Party or Subsidiary
to the same extent as the Liens on the Indebtedness being refinanced); provided,
that such scheduled Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary;

 

(d)     purchase money Liens upon or in any fixed or capital assets to secure
the purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secured Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;

 

(e)     extensions, renewals, or replacements of any Lien referred to in clauses
(a) through (d) of this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;

 

76

--------------------------------------------------------------------------------

 

 

(f)     Liens on Cash or Cash Equivalents in an aggregate amount not to exceed
$500,000 securing corporate credit card lines of credit maintained in the
ordinary course of business;

 

(g)     Liens securing Indebtedness permitted under Sections 7.1(m) and (n), but
only to the extent such Liens are solely on the accounts receivable factored
pursuant to the Lowes Factoring Agreement and the Wal-Mart Factoring Agreement,
respectively; and

 

(h)     other Liens other than the types permitted in this Section 7.2 securing
Indebtedness outstanding in an aggregate principal amount not to exceed $500,000
at any time.

 

Section 7.3     Fundamental Changes; Conduct of Business.

 

(a)     Merge into or consolidate into any other Person, or permit any other
Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or any line of business or all or substantially all of the stock of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired)
or liquidate or dissolve; provided, that so long as no Event of Default exists
or would result therefrom, (i) the Borrower or any Subsidiary may merge with a
Person pursuant to a Permitted Acquisition if the Borrower (or such Subsidiary
if the Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary; provided, that if any party to
such merger is a Guarantor, the Guarantor shall be the surviving Person, (iii)
any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Loan Party and (iv) any Subsidiary (other
than a Guarantor) may liquidate or dissolve if such Subsidiary has no assets or
operations (or de minimis assets with an aggregate fair market value (as
reasonably determined by the Borrower) less than $5,000); provided that (x) its
assets are all disposed of pursuant to Section 2.12(a) and (y) any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4.

 

(b)     Engage in any business other than businesses of the type conducted by
the Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.

 

Section 7.4     Investments, Loans, Etc. Make any Investment, except:

 

(a)     Investments existing on the date hereof and set forth on Schedule 7.4
(including Investments in Subsidiaries);

 

(b)     Cash Equivalents;

 

(c)     Guarantees by Borrower or any Subsidiary constituting Indebtedness
permitted by Section 7.1;

 

(d)     Investments made by the Borrower in or to any Loan Party and by any Loan
Party to the Borrower or in or to another Loan Party, including intercompany
loans to the extent permitted under Section 7.1(d);

 

(e)     loans or advances to employees, officers or directors of the Borrower or
any Subsidiary in the ordinary course of business for travel, relocation and
related expenses; provided, that the aggregate amount of all such loans and
advances does not exceed $250,000 in the aggregate at any time outstanding;

 

77

--------------------------------------------------------------------------------

 

 

(f)     Hedging Transactions permitted by Section 7.10;

 

(g)     Permitted Acquisitions;

 

(h)     Investments (i) in any Capital Stock or other security received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors, and (ii) deposits, prepayments and other credits to suppliers and for
leases, utilities and workers compensation, in each case made in the ordinary
course of business consistent with the past practices of the Borrower and its
Subsidiaries and permitted pursuant to the definition of Permitted Encumbrances;

 

(i)     so long as no Default or Event of Default is continuing at the time such
Investments are made, Investments in Foreign Subsidiaries in an aggregate amount
not to exceed $1,000,000 in any Fiscal Year;

 

(j)     the extension of commercial trade credit in the form of accounts
receivable in connection with the sale of inventory or the provision of
services, each in the ordinary course of its business and consistent with past
practices of the Borrower and its Subsidiaries;

 

(k)     Investments comprised of Capital Stock or other obligations issued to
the Loan Parties by any Person (or the representative of such Person) in
compromise or settlement of Indebtedness of such Person owing to such Loan Party
(whether or not in connection with the insolvency, bankruptcy, receivership or
reorganization of such a Person or a composition or readjustment of the debts of
such Person) or upon the foreclosure, perfection or enforcement of any Lien in
favor of a Loan Party securing any such obligations in an aggregate amount not
to exceed $1,000,000 in any Fiscal Year;

 

(l)     Investments by the Loan Parties and their Subsidiaries in the form of
Capital Stock received as part or all of the consideration for the sale of
assets pursuant to a Disposition by any such Loan Party of a Subsidiary to the
extent permitted under Section 7.6;

 

(m)     Investments constituting loans to licensees that are not Subsidiaries
for the purchase of equipment in an amount not to exceed $750,000 per Fiscal
Year and $3,500,000 in the aggregate during the term of this Agreement;

 

(n)     other Investments so long as no Default or Event of Default is
continuing at the time any such Investments is made, which in the aggregate do
not exceed $2,000,000 outstanding at any time.

 

Section 7.5     Restricted Payments. Declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment; provided, that, so long as no
Default or Event of Default has occurred and is continuing at the time of such
Restricted Payment or would result therefrom, the Borrower may declare or make,
directly or indirectly:

 

(a)     dividends payable by the Borrower solely in shares of any class of its
common stock;

 

78

--------------------------------------------------------------------------------

 

 

(b)     Restricted Payments made by any Subsidiary to Persons that own Capital
Stock in such Subsidiary, on a pro rata basis according to their respective
holdings of the type of Capital Stock in respect of which such Restricted
Payment is being made with any other shareholders if such Subsidiary is not
wholly owned by the Borrower and other wholly owned Subsidiaries;

 

(c)     redemptions or repurchases of Capital Stock in the Borrower from (i)
employees and former employees and (ii) other holders of Capital Stock of the
Borrower; provided that (x) the aggregate amount of all such redemptions or
repurchases made pursuant to this Section 7.5(c) in any Fiscal Year shall not
exceed $5,000,000, (y) after giving effect to any such redemption or repurchase,
the Borrower shall have Liquidity in excess of $10,000,000 and (z) after giving
effect to any such redemption or repurchase, no Default or Event of Default
shall exist, including with respect to the financial covenants contained in
Sections 6.1 and 6.2 on a Pro Forma Basis; and

 

(d)     other Restricted Payments by the Borrower, provided that (i) no Default
or Event of Default shall exist and be continuing immediately before or
immediately after giving effect to such Restricted Payment, (ii) after giving
effect to such Restricted Payment on a Pro Forma Basis, the Borrower shall be in
compliance with the financial covenants set forth in Article VI, (iii) after
giving effect to such Restricted Payment, Liquidity shall be at least
$10,000,000 and (iv) the aggregate amount of Restricted Payments made by the
Borrower shall not exceed $5,000,000 in any Fiscal Year.

 

Section 7.6     Sale of Assets. Make any Asset Sale, except:

 

(a)     any Permitted Receivables Sales;

 

(b)     the sale by the Borrower and its Subsidiaries of certain non-core assets
acquired in connection with Acquisition of Glacier Water Services, Inc. for an
aggregate purchase price not to exceed $10,000,000;

 

(c)     the sale of certain real estate located in Quebec, Canada acquired in
connection with the Acquisition of Glacier Water Services, Inc. for a purchase
price not to exceed CAD2,000,000; and

 

(d)     the sale or other disposition of such assets so long as (i) at least 75%
of the consideration paid in connection therewith shall be cash or Cash
Equivalents paid contemporaneously with the consummation of the transaction and
shall be in an amount not less than the fair market value of the property
disposed of (as reasonably determined by the Borrower or the applicable
Subsidiary), (ii) such transaction is not prohibited by the terms of Section
7.9, (iii) such transaction does not involve the sale or other disposition of a
minority Capital Stock in any Subsidiary, (iv) such transaction does not involve
a sale or other disposition of receivables other than receivables owned by or
attributable to other property concurrently being disposed of in a transaction
otherwise permitted under this Section, and (v) the net book value (as
reasonably determined by the Borrower or the applicable Subsidiary) of the
assets sold or otherwise disposed of by the Borrower and its Subsidiaries does
not exceed $150,000 with respect to any single Asset Sale or series of related
Asset Sales and, when aggregated with the proceeds of all other Asset Sales made
within any Fiscal Year, does not exceed $500,000.

 

Section 7.7    Transactions with Affiliates. Sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Loan Parties and (c) reasonable and customary
fees paid to members of the board of directors of the Borrower and its
Subsidiaries.

 

79

--------------------------------------------------------------------------------

 

 

Section 7.8     Restrictive Agreements. Enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its Capital Stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by Law or by this
Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness or Capital Lease
Obligations permitted by this Agreement so long as such restrictions and
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) shall not apply to customary provision in leases and other
contracts restricting the assignment thereof.

 

Section 7.9     Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

 

Section 7.10   Hedging Transactions. Enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or (ii)
as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

 

Section 7.11     Legal Name, State of Formation and Form of Entity. Without
providing ten (10) days prior written notice to the Administrative Agent (or
such lesser period as the Administrative Agent may agree), change its name,
state of formation or form of organization.

 

Section 7.12     Amendments to Organizational Documents and Material Documents.
Amend, modify or waive any of its rights in a manner materially adverse to the
Lenders or any Loan Party under (a) its Organization Documents or (b) any
Material Agreements in any manner that would not have an adverse effect on the
Lenders, the Administrative Agent, the Borrower or any of its Subsidiaries.

 

Section 7.13     Accounting Changes; Change in Fiscal Year. Make any significant
change in accounting treatment or reporting practices, except as required by
GAAP, or change the Fiscal Year of the Borrower or of any of its Subsidiaries,
except to change the fiscal year of a Subsidiary to conform its fiscal year to
that of the Borrower.

 

Section 7.14    Government Regulation. (a) Be or become subject at any time to
any law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Loan Parties or to comply with any applicable Law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.

 

80

--------------------------------------------------------------------------------

 

 

Section 7.15     Ownership of Subsidiaries. Notwithstanding any other provisions
of this Agreement to the contrary, the Borrower will not, and will not permit
any of the Subsidiaries to (a) permit any Person (other than the Borrower or any
wholly owned Subsidiary) to own any Capital Stock of any Subsidiary, except to
qualify directors if required by applicable Law or (b) permit any Subsidiary to
issue or have outstanding any shares of preferred Capital Stock.

 

Section 7.16     Use of Proceeds.

 

(a)     Use any part of the proceeds of any Loan, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.

 

(b)     Request any Borrowing or Letter of Credit, or use or allow its
respective directors, officers, employees and agents to use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party.

 

 

Article VIII

EVENTS OF DEFAULT

 

Section 8.1     Events of Default. If any of the following events (each an
“Event of Default”) shall occur:

 

(a)     any Loan Party shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

 

(b)     any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount payable under clause (a) of this Section
8.1 or an amount related to a Bank Product Obligation) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days; or

 

(c)     any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect (other than a representation
or warranty that is expressly qualified by a Material Adverse Effect or
materiality, in which case such representation or warranty shall prove to be
incorrect in all respects) when made or deemed made or submitted; or

 

81

--------------------------------------------------------------------------------

 

 

(d)     any Loan Party shall fail to observe or perform any covenant or
agreement contained in Section 5.1, 5.2, 5.3, 5.7, 5.8 (solely with respect to
the maintenance of insurance), 5.9, 5.10 or 5.11 or Articles VI or VII; or

 

(e)     any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document or related to any Bank
Product Obligation, and such failure shall remain unremedied for 30 days after
the earlier of (i) any officer of any Loan Party becomes aware of such failure,
or (ii) notice thereof shall have been given to any Loan Party by the
Administrative Agent or any Lender; or

 

(f)     the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Material Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to such Material Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Material Indebtedness; or any such Material Indebtedness shall
be declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Material
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or

 

(g)     the Borrower or any Subsidiary shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar Law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

 

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar Law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

82

--------------------------------------------------------------------------------

 

 

(i)     the Borrower or any Subsidiary shall become unable to pay, shall admit
in writing its inability to pay, or shall fail to pay, its debts as they become
due; or

 

(j)     Any order, judgment or decree shall be entered against any Loan Party or
any of its Subsidiaries decreeing the dissolution or split up of such Loan Party
or any of its Subsidiaries and such order shall remain undischarged or unstayed
for a period in excess of thirty (30) days;

 

(k)     (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $2,000,000 or (ii) there
exists any fact or circumstance that could reasonably be expect to result in the
imposition of a Lien or security interest under Section 430(k) of the Code or
under Section 303(k) of ERISA; or

 

(l)     any judgment or order for the payment of money involving (i) in any
individual case an amount in excess of $2,000,000 or (ii) in the aggregate at
any time an amount in excess of $4,000,000, shall be rendered against the
Borrower or any Subsidiary (in either case to the extent not adequately covered
by insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage), and either (x) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (y) there shall be a
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(m)     any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(n)     a Change in Control shall occur or exist; or

 

(o)     any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect or ceases to give the Administrative Agent any material part of the Liens
purported to be created thereby; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(p)     a Material Adverse Change shall occur.

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at Law or in equity; and that, if an Event
of Default specified in either clause (g) or (h) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default is waived in writing in
accordance with the terms of Section 11.2 notwithstanding (i) any attempted cure
or other action taken by the Borrower or any other Person subsequent to the
occurrence of such Event of Default or (ii) any action taken or omitted to be
taken by the Administrative Agent or any Lender prior to or subsequent to the
occurrence of such Event of Default (other than the granting of a waiver in
writing in accordance with the terms of Section 11.2).

 

83

--------------------------------------------------------------------------------

 

 

Section 8.2     Application of Funds.

 

After the exercise of remedies provided for in Section 8.1 (or immediately after
an Event of Default specified in either clause (g) or (h) of Section 8.1), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

(a)     first, to the reimbursable expenses of the Administrative Agent incurred
in connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

 

(b)     second, to the fees and other reimbursable expenses of the
Administrative Agent and the Issuing Bank then due and payable pursuant to any
of the Loan Documents, until the same shall have been paid in full;

 

(c)     third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

 

(d)     fourth, to the fees due and payable under Sections 2.14(b) and (c) of
this Agreement and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;

 

(e)     fifth, to (i) the aggregate outstanding principal amount of the Term
Loans (allocated among the Term Loan Lenders in respect of their Pro Rata
Shares), the Revolving Loans and the LC Exposure, (ii) payment of breakage,
termination or other amounts owing in respect of any Hedging Obligations between
the Borrower or any of its Subsidiaries and any Lender-Related Hedge Provider,
to the extent such Hedging Obligations are permitted hereunder, (iii) payments
of amounts due in respect of any Bank Product Obligations between the Borrower
or any of its Subsidiaries and any Bank Product Provider, allocated pro rata
among any Lender, any Lender-Related Hedge Provider and any Bank Product
Provider, based on their respective Pro Rata Shares of the aggregate amount of
such Revolving Loans, LC Exposure, Hedging Obligations and Bank Product
Obligations;

 

(f)     sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is equal to 105% of
the LC Exposure after giving effect to the foregoing clause fifth; and

 

(g)     to the extent any proceeds remain, to the Borrower or other parties
lawfully entitled thereto.

 

84

--------------------------------------------------------------------------------

 

 

All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders, Bank Product
Providers, and Lender-Related Hedge Providers pro rata; provided, that all
amounts allocated to that portion of the LC Exposure comprised of the aggregate
undrawn amount of all outstanding Letters of Credit pursuant to clause fifth and
sixth shall be distributed to the Administrative Agent, rather than to the
Lenders, and held by the Administrative Agent in an account in the name of the
Administrative Agent for the benefit of the Issuing Bank and the Revolving Loan
Lenders as cash collateral for the LC Exposure, such account to be administered
in accordance with Section 2.22(g).

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

 

Notwithstanding the foregoing, Hedging Obligations and Bank Product Obligations
may be excluded from the application described above without any liability to
the Administrative Agent, if the Administrative Agent has not received written
notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Lender-Related Hedge Provider or Bank Product
Provider as of the date of determination by the Administrative Agent.  Each
Lender-Related Hedge Provider and Bank Product Provider not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

Article IX

THE ADMINISTRATIVE AGENT

 

Section 9.1     Appointment of Administrative Agent.

 

(a)     Each Lender irrevocably appoints SunTrust Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto. The Administrative Agent may perform any of its
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.

 

(b)     The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

 

85

--------------------------------------------------------------------------------

 

 

Section 9.2     Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
11.2), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.2) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

Section 9.3     Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

Section 9.4     Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act unless and until it shall have received instructions
from such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

 

86

--------------------------------------------------------------------------------

 

 

Section 9.5     Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

 

Section 9.6     The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“Required Revolving Lenders”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

Section 9.7     Successor Administrative Agent.

 

(a)     The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

 

(b)     Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring or
removed Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

87

--------------------------------------------------------------------------------

 

 

(c)     In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(b), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

 

Section 9.8     Withholding Tax. To the extent required by any applicable Law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

Section 9.9     Administrative Agent May File Proofs of Claim.

 

(a)     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(i)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and

 

(ii)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

(b)     Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.3.

 

88

--------------------------------------------------------------------------------

 

 

(c)     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

Section 9.10     Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Collateral Documents and
any subordination agreements) other than this Agreement.

 

Section 9.11     Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(a)     to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Revolving Commitments, the Cash Collateralization of all reimbursement
obligations with respect to Letters of Credit in an amount equal to 105% of the
aggregate LC Exposure of all Lenders, and the payment in full of all Obligations
(other than contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 11.2; and

 

(b)     to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

 

Section 9.12     No Other Duties, etc.. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, documentation agents or
syndication agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any other Loan Document, except in
its capacity, as applicable, as the Administrative Agent, a Lender or Issuing
Bank hereunder.

 

Section 9.13     Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, use and apply any of the Obligations as
a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

 

89

--------------------------------------------------------------------------------

 

 

Section 9.14     Hedging Obligations and Bank Product Obligations. No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Collateral Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

 

Article X

THE GUARANTY

 

Section 10.1     The Guaranty. Each of the Guarantors hereby jointly and
severally guarantees to the Administrative Agent, each Lender, and/or each
Affiliate of a Lender that enters into Bank Products or a Hedging Transaction
with the Borrower or any Subsidiary, and each other holder of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations is not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

Section 10.2     Obligations Unconditional. The obligations of the Guarantors
under Section 10.1 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or other documents relating to the Obligations, or
any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (other than the defense of prior payment in full and termination of
all Commitments hereunder), it being the intent of this Section 10.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article X until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by Law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

 

90

--------------------------------------------------------------------------------

 

 

(a)     at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(b)     any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;

 

(c)     the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

(d)     any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or

 

(e)     any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

Section 10.3     Reinstatement. The obligations of each Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each other
holder of the Obligations on demand for all reasonable costs and expenses
(including the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

 

Section 10.4    Certain Additional Waivers. Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.2
and through the exercise of rights of contribution pursuant to Section 10.6.

 

91

--------------------------------------------------------------------------------

 

 

Section 10.5     Remedies. The Guarantors agree that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
specified in Section 8.1 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 8.1) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 10.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

 

Section 10.6     Rights of Contribution. The Guarantors agree among themselves
that, in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Guarantor shall exercise such rights of contribution until the Obligations have
been paid in full and the Commitments have terminated.

 

Section 10.7    Guarantee of Payment; Continuing Guarantee. The guarantee in
this Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to the Obligations whenever arising.

 

Section 10.8     Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each Specified Loan
Party to honor all of such Specified Loan Party’s obligations under this
Agreement and the other Loan Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.8 or otherwise
under this Agreement voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 10.8 shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends that this Section 10.8
constitute, and this Section 10.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.

 

92

--------------------------------------------------------------------------------

 

 

Article XI

MISCELLANEOUS

 

Section 11.1     Notices.

 

(a)     Written Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by electronic mail (email), hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

 

To any Loan Party:

Primo Water Corporation

101 North Cherry Street, Suite 501

Winston-Salem, NC 27101

Attention: David J. Mills, CFO

Facsimile: (336) 331-4221

Email: dmills@primowater.com

 

 

With a copies (for

information purposes only) to:

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, LLP

Wells Fargo Capital Center

150 Fayetteville Street, Suite 2300

Raleigh, NC 27601

Attention: Mr. Gerald Roach

Facsimile: (919) 821-8600

 

 

To the Administrative Agent:

SunTrust Bank

Agency Services
303 Peachtree Street, N.E., 25th Floor
Atlanta, Georgia 30308
Attention: Manager
Facsimile: (404) 221-2001

Email: agency.services@suntrust.com

 

With copies (for

 

information purposes only) to:

SunTrust Bank

303 Peachtree Street, N.E., 25th Floor
Atlanta, Georgia 30308

Attention: Manager

Facsimile: (404) 221-2001

Email: julie.lindberg@suntrust.com

 

 

To the Issuing Bank:

SunTrust Bank

Attn: Standby Letter of Credit Dept.

245 Peachtree Center Ave., 17th FL

Atlanta, GA  30303

Telephone: 800-951-7847

 

 

To the Swingline Lender:

SunTrust Bank

Agency Services

303 Peachtree Street, N.E./25th Floor

Atlanta, Georgia 30308

Attention: Agency Services Manager

Facsimile: (404) 221-2001

 

 

To any other Lender:

To the address or facsimile number, set forth in the Administrative
Questionnaire or the Assignment and Acceptance executed by such Lender.

 

93

--------------------------------------------------------------------------------

 

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section.

 

(i)      Any agreement of the Administrative Agent, the Issuing Bank and the
Lenders herein to receive certain notices by telephone or facsimile is solely
for the convenience and at the request of the Borrower. The Administrative
Agent, the Issuing Bank and the Lenders shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrower to
give such notice and the Administrative Agent, the Issuing Bank and the Lenders
shall not have any liability to the Borrower or other Person on account of any
action taken or not taken by the Administrative Agent, the Issuing Bank and the
Lenders in reliance upon such telephonic or facsimile notice. The obligation of
the Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.

 

(b)     Electronic Communications.

 

(i)      Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(ii)     Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

94

--------------------------------------------------------------------------------

 

 

(iii)     The Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on the Platform.

 

(iv)     The Platform used by the Administrative Agent is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, the Issuing Bank or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform.

 

Section 11.2     Waiver; Amendments.

 

(a)     No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between any Loan Party and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by Law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section 11.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

 

(b)     No amendment or waiver of any provision of this Agreement or the other
Loan Documents (other than the Fee Letter), nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or the Borrower and
the Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that

 

95

--------------------------------------------------------------------------------

 

 

(i)     no amendment or waiver shall:

 

(A)     extend or increase the Commitment of any Lender without the written
consent of such Lender;

 

(B)     reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

 

(C)     postpone the date fixed for any payment of any principal (excluding any
mandatory prepayment) of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby;

 

(D)     change Section 2.21(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby or change the provisions of Section 8.2,
without the written consent of each Lender;

 

(E)     change any of the provisions of this Section 11.2 or the definition of
“Required Lenders” or “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;

 

(F)     release the Borrower without the consent of each Lender, or, release all
or substantially all of the Guarantors or limit the liability of all or
substantially all of the Guarantors under any Guaranty, without the written
consent of each Lender; or

 

(G)     release all or substantially all of the Collateral (if any) securing any
of the Obligations, without the written consent of each Lender or agree to
subordinate any Lien in such collateral to any other creditor of the Borrower or
any Subsidiary;

 

(ii)      prior to the Revolving Commitments Termination Date, unless also
signed by Required Revolving Lenders, no such amendment or waiver shall, (i)
waive any Default or Event of Default for purposes of Section 3.2, (ii) amend,
change, waive, discharge or terminate Sections 3.2 or 8.1 in a manner adverse to
such Lenders or (iii) amend, change, waive, discharge or terminate Article VI
(or any defined term used therein) or this Section 11.2(a)(ii);

 

(iii)     an Incremental Facility Amendment shall be effective if signed only by
the Borrower, the Administrative Agent and each Person that agrees to provide a
portion of the applicable Incremental Facility;

 

(iv)     unless also signed by Lenders (other than Defaulting Lenders) holding
in the aggregate at least a majority of the outstanding amount of the Term Loan
A or Incremental Term Loan, no such amendment or waiver shall (i) amend, change,
waive, discharge or terminate Section 2.12(d) so as to alter the manner of
application of proceeds of any mandatory prepayment required by Section 2.12(a),
(b) or (c) hereof or (ii) amend, change, waive, discharge or terminate this
Section 11.2(a)(iii);

 

96

--------------------------------------------------------------------------------

 

 

provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent, the Swingline
Lender or the Issuing Bank without the prior written consent of such Person.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender); (ii) this Agreement may be amended and restated without the consent of
any Lender (but with the consent of the Borrower and the Administrative Agent)
if, upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3), such
Lender shall have no other commitment or other obligation hereunder and shall
have been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement; (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein; and (iv) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

 

Notwithstanding anything to the contrary in this Section 11.2, the Borrower may,
by written notice to the Administrative Agent from time to time, make one or
more offers (each, a “Loan Modification Offer”) to all the Lenders holdings
Commitments and/or Loans of a particular class or tranche to make one or more
amendments or modifications to (i) allow the maturity of such Commitments or
Loans of the accepting Lenders to be extended, (ii) modify the Applicable Margin
and/or fees payable with respect to such Loans and Commitments of the accepting
Lenders, (iii) modify any covenants or other provisions or add new covenants or
provisions that are agreed between the Borrower, the Administrative Agent and
the Accepting Lenders; provided that such modified or new covenants and
provisions are applicable only during periods after the Revolving Commitment
Termination Date, with respect to Revolving Commitments, and the latest Maturity
Date, with respect to Term Loans, that is in effect on the effective date of
such amendment, and (iv) any other amendment to a Loan Document required to give
effect to the amendments described in clauses (i), (ii) and (iii) of this
paragraph (“Permitted Amendments”, and any amendment to this Agreement to
implement Permitted Amendments, a “Loan Modification Agreement”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower.  Such notice shall set forth (x) the terms and
conditions of the requested Permitted Amendments and (y) the date on which such
Permitted Amendments are requested to become effective.  Permitted Amendments
shall become effective only with respect to the applicable class or tranche of
Commitments and/or Loans of the Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Commitments and/or
Loans as to which such Lender’s acceptance has been made.  The Borrower and each
Accepting Lender shall execute and deliver to the Administrative Agent a Loan
Modification Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the acceptance of the Permitted Amendments
and the terms and conditions thereof, and the Loan Parties shall also deliver
such resolutions, opinions and other documents as reasonably requested by the
Administrative Agent.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Loan Modification Agreement.  Each of the
parties hereto hereby agrees that (1) upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendments evidenced thereby and only with respect to the applicable
class or tranche of Commitments and Loans of the Accepting Lenders as to which
such Lenders’ acceptance has been made, (2) any applicable Lender who is not an
Accepting Lender may be replaced by the Borrower in accordance with Section
2.25, and (3) to the extent relating to Revolving Commitments and Revolving
Loans, the Administrative Agent and the Borrower shall be permitted to make any
amendments or modifications to any Loan Documents necessary to allow any
borrowings, prepayments, participations in Letters of Credit and Swing Line
Loans and commitment reductions to be ratable across each class of Revolving
Commitments the mechanics for which may be implemented through the applicable
Loan Modification Agreement and may include technical changes related to the
borrowing and repayment procedures of the Lenders; provided that with the
consent of the Accepting Lenders such prepayments and commitment reductions and
reductions in participations in Letters of Credit and Swing Line Loans may be
applied on a non-ratable basis to the class of non-Accepting Lenders.

 

97

--------------------------------------------------------------------------------

 

 

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five (5) Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within five (5) Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.

 

Section 11.3     Expenses; Indemnification.

 

(a)     The Loan Parties, on a joint and several basis, shall pay (i) all
reasonable, out-of-pocket costs and expenses of the Administrative Agent, the
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, the Arrangers and their
Affiliates (limited, in the case of legal fees and expenses, to one firm of
counsel for all such Persons taken as a whole and, if necessary, one firm of
regulatory counsel and one firm of local counsel in each applicable jurisdiction
(which may be a single firm for multiple jurisdictions) for all such Persons
taken as a whole (and, in the case of an actual or perceived conflict of
interest, of another firm of counsel, another firm of regulatory counsel and
another firm of local counsel in each applicable jurisdiction for all such
affected Persons taken as a whole)), in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents and any amendments, modifications or waivers thereof (whether or
not the transactions contemplated in this Agreement or any other Loan Document
shall be consummated), including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, the Arrangers and their Affiliates
(limited, in the case of legal fees and expenses, to one firm of counsel for all
such Persons taken as a whole and, if necessary, one firm of regulatory counsel
and one firm of local counsel in each applicable jurisdiction (which may be a
single firm for multiple jurisdictions) for all such Persons taken as a whole
(and, in the case of an actual or perceived conflict of interest, of another
firm of counsel, another firm of regulatory counsel and another firm of local
counsel in each applicable jurisdiction for all such affected Persons taken as a
whole)), (ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside counsel and the allocated cost of inside counsel
(limited, in the case of legal fees and expenses, to one firm of counsel for all
such Persons taken as a whole and, if necessary, one firm of regulatory counsel
and one firm of local counsel in each applicable jurisdiction (which may be a
single firm for multiple jurisdictions) for all such Persons taken as a whole
(and, in the case of an actual or perceived conflict of interest, of another
firm of counsel, another firm of regulatory counsel and another firm of local
counsel in each applicable jurisdiction for all such affected Persons taken as a
whole))) incurred by the Administrative Agent, the Arrangers, the Issuing Bank
or any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 11.3, or in connection with the Loans made or any
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

98

--------------------------------------------------------------------------------

 

 

(b)     The Loan Parties, on a joint and several basis, shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
the Issuing Bank, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, penalties and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee (limited, in the case of legal fees and expenses, to one firm
of counsel for all such Indemnitees taken as a whole and, if necessary, one firm
of regulatory counsel and one firm of local counsel in each applicable
jurisdiction (which may be a single firm for multiple jurisdictions) for all
such Indemnitees taken as a whole (and, in the case of an actual or perceived
conflict of interest, of another firm of counsel, another firm of regulatory
counsel and another firm of local counsel in each applicable jurisdiction for
all such affected Indemnitees taken as a whole)), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any actual or
alleged Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, penalties or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted (x) from the gross negligence or willful
misconduct of such Indemnitee (including any Related Party of such Indemnitee)
or (y) solely from a claim brought by the Borrower or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document. This Section 11.3(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)     To the extent that the Loan Parties fail to pay any amount required to
be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a) or (b) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

99

--------------------------------------------------------------------------------

 

 

(d)     To the extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.

 

(e)     All amounts due under this Section 11.3 shall be payable promptly after
written demand therefor.

 

Section 11.4     Successors and Assigns.

 

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of clause (b) of this Section, (ii) by way of
participation in accordance with the provisions of clause (d) of this Section or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of clause (f) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)     Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)          Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)     in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000 with respect to Term Loans and $5,000,000 with respect
to Revolving Loans and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

100

--------------------------------------------------------------------------------

 

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for (x) assignments to a
Person that is not a Lender with a Commitment or an Affiliate of a Lender or an
Approved Fund and (y) assignments by Defaulting Lenders; and

 

(C)     the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.

 

(iv)     Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500 (payable by the assigning Lender), (C)
an Administrative Questionnaire unless the assignee is already a Lender and (D)
the documents required under Section 2.20 if such assignee is a Foreign Lender.

 

(v)     No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

101

--------------------------------------------------------------------------------

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.4, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) of this Section 11.4.
If the consent of the Borrower to an assignment is required hereunder (including
a consent to an assignment which does not meet the minimum assignment thresholds
specified above), the Borrower shall be deemed to have given its consent five
Business Days after the date notice thereof has actually been delivered by the
assigning Lender (through the Administrative Agent) to the Borrower, unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.

 

(c)     The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)     Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries or a Defaulting Lender) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders, the Issuing Bank
and the Swingline Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

(e)     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 11.4 or the definition of “Required Lenders” and
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any Guarantor or limit the liability of any
such Guarantor under any Guaranty without the written consent of each Lender
except to the extent such release is expressly provided under the terms of this
Agreement; or (vii) release all or substantially all collateral (if any)
securing any of the Obligations. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.18, 2.19, and 2.20 (subject to the
requirements and limitations therein, including the requirements under Section
2.20(g) (it being understood that the documentation required under Section
2.20(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section 11.4; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.24 and 2.25 as if it were an assignee
under clause (b) of this Section 11.4; and (B) shall not be entitled to receive
any greater payment under Sections 2.18 or 2.20, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provision of Section 2.25 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.21 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

102

--------------------------------------------------------------------------------

 

 

(f)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 11.5    Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)     This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the Law (without giving effect to the conflict of law
principles thereof) of the State of New York.

 

(b)     Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of the Supreme Court of
the State of New York sitting in New York county and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
Law, such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(c)     Each party hereto irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in clause (b) of this Section 11.5 and brought in
any court referred to in clause (b) of this Section 11.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)     Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by Law.

 

Section 11.6     WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.7     Right of Setoff. In addition to any rights now or hereafter
granted under applicable Law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable Law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank.

 

103

--------------------------------------------------------------------------------

 

 

Section 11.8     Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent and its
Affiliates constitute the entire agreement among the parties hereto and thereto
and their affiliates regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. Delivery of an executed counterpart of a signature page of
this Agreement and any other Loan Document by facsimile transmission or by any
other electronic imaging means (including .pdf), shall be effective as delivery
of a manually executed counterpart of this Agreement or such other Loan
Document.

 

Section 11.9    Survival. All covenants, agreements, representations and
warranties made by any Loan Party herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 11.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the Loan Documents, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans and the issuance of the Letters of Credit.

 

Section 11.10    Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 11.11    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section 11.11, or which becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section 11.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) any rating agency, (viii) the CUSIP Service Bureau or
any similar organization, or (ix) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

 

104

--------------------------------------------------------------------------------

 

 

Section 11.12     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable Law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable Law), shall have
been received by such Lender.

 

Section 11.13     Waiver of Effect of Corporate Seal. Each Loan Party represents
and warrants to the Administrative Agent and the Lenders that neither it nor any
other Loan Party is required to affix its corporate seal to this Agreement or
any other Loan Document pursuant to any Law, agrees that this Agreement is
delivered by Borrower under seal and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.

 

Section 11.14     Patriot Act. (a) The Administrative Agent and each Lender
hereby notifies the Loan Parties that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act and (b) pursuant to the Beneficial Ownership Regulation, it
is required to obtain a Beneficial Ownership Certificate.

 

Section 11.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates' understanding that that:  (i) (A) the services
regarding this Agreement  provided by the Administrative Agent, the Arrangers
and/or the Lenders are arm’s-length commercial transactions between  Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) Borrower and each other Loan Party is capable of evaluating
and understanding, and understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and  by the other Loan Documents; (ii)
(A) each of the Administrative Agent, the Arrangers and the Lenders  is and has
been acting solely as a principal and,  except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for Borrower, any other Loan Party, or any of their
respective Affiliates, or any other Person and (B) none of the Administrative
Agent, any Arranger and any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates  with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii)  the Administrative Agent, the Arrangers,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent, the Arrangers and the Lenders has no obligation to
disclose any of such interests to  Borrower, any other Loan Party of any of
their respective Affiliates.  To the fullest extent permitted by Law, each of
Borrower and the other Loan Parties hereby waive and release, any claims that it
may have against the Administrative Agent, each Arranger and each Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

105

--------------------------------------------------------------------------------

 

 

Section 11.16     Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 11.17     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

 

Section 11.18     Certain ERISA Matters.

 

106

--------------------------------------------------------------------------------

 

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)      such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

(i)      none of the Administrative Agent, any Arranger, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

 

107

--------------------------------------------------------------------------------

 

 

(ii)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations)

 

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

 

(v)     no fee or other compensation is being paid directly to the
Administrative Agent, the Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)     The Administrative Agent and the Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

Section 11.19     California Judicial Reference.

 

Notwithstanding the provisions of Section 11.5(b), if any action or proceeding
is filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) subject to the terms and conditions of Section
11.3, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.

 

 

(remainder of page left intentionally blank)

 

108

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

PRIMO WATER CORPORATION, a Delaware corporation

 

 

 

 

 

 

By:

/s/ David J. Mills

 

 

Name:

David J. Mills

 

 

Title

Chief Financial Officer, Secretary and Assistant Treasurer

 

 

GUARANTORS: PRIMO WATER CORPORATION, a Delaware corporation

 

 

 

 

 

 

By:

/s/ David J. Mills

 

 

Name:

David J. Mills

 

 

Title

Chief Financial Officer, Secretary and Assistant Treasurer

 

 

  PRIMO PRODUCTS, LLC, a North Carolina limited liability company

 

 

 

 

 

 

By:

/s/ David J. Mills

 

 

Name:

David J. Mills

 

 

Title

Chief Financial Officer, Secretary and Assistant Treasurer

 

 

  PRIMO REFILL, LLC, a North Carolina limited liability company

 

 

 

 

 

 

By:

/s/ David J. Mills

 

 

Name:

David J. Mills

 

 

Title

Chief Financial Officer, Secretary and Assistant Treasurer

 

                              

  PRIMO DIRECT, LLC, a North Carolina limited liability company

 

 

 

 

 

 

By:

/s/ David J. Mills

 

 

Name:

David J. Mills

 

 

Title

Chief Financial Officer, Secretary and Assistant Treasurer

 

                              

 

 

 

 

 

PRIMO WATER CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

  GW SERVICES, LLC, a California limited liability company

 

 

 

 

 

 

By:

/s/ David J. Mills

 

 

Name:

David J. Mills

 

 

Title

Chief Financial Officer, Secretary and Assistant Treasurer

 

 

 

PRIMO ICE, LCC, a North Carolina limited liability company

 

 

 

 

 

 

By:

/s/ David J. Mills

 

 

Name:

David J. Mills

 

 

Title

Chief Financial Officer, Secretary and Assistant Treasurer

 

 

 

 

 

 

 

PRIMO WATER CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT: SUNTRUST BANK, as Administrative Agent, as Issuing Bank,
as Swingline Lender and as a Lender

 

 

 

 

 

       

 

By:

/s/ Eric Saxon

 

 

Name:

Eric Saxon

 

 

Title

Vice President

 

 

 

 

 

 

PRIMO WATER CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

LENDERS: BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

       

 

By:

/s/ Scott Place

 

 

Name:

Scott Place

 

 

Title

Director

 

                         

 

 

 

 

 

PRIMO WATER CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

       

 

By:

/s/ Nelson Mead

 

 

Name:

Nelson Mead

 

 

Title

Officer

 

 

 

 

 

 

PRIMO WATER CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

       

 

By:

/s/ Thomas Gallagher

 

 

Name:

Thomas Gallagher

 

 

Title

Vice President

 

 

 

 

 

 

PRIMO WATER CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

  HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

       

 

By:

/s/ Taylor R. Beringer

 

 

Name:

Taylor R. Beringer

 

 

Title

Vice President

 

 

 

 

 

 

PRIMO WATER CORPORATION

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

  FIFTH THIRD BANK, as a Lender

 

 

 

 

 

       

 

By:

/s/ Todd Williams

 

 

Name:

Todd Williams

 

 

Title

Senior Vice President

 

 

 

 

 

 

 

PRIMO WATER CORPORATION

CREDIT AGREEMENT